Case 8:20-cv-00702-JVS-ADS Document 20-3 Filed 06/22/20 Page 1 of 90 Page ID #:291




          EXHIBIT C
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3
                                    1-3 Filed
                                         Filed11/12/19
                                               06/22/20 Page
                                                         Page12ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:33
                                                                                #:292




                           EXHIBIT C




                                    EXHIBIT C
                                    Page 37
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page23ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:34
                                                                                #:293




               Audited Financial Statements

               TCL Communication Technology Holdings Limited
               (Incorporated in the Cayman Islands with limited liability)

               31 December 2017




                                    EXHIBIT C
                                    Page 38
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page34ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:35
                                                                                #:294


    TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED


    CONTENTS

                                                                        Pages

     INDEPENDENT AUDITOR’S REPORT                                       1-2

     AUDITED FINANCIAL STATEMENTS

      Consolidated statement of profit or loss                            3

      Consolidated statement of comprehensive income                      4

      Consolidated statement of financial position                      5-6

      Consolidated statement of changes in equity                       7-8

      Consolidated statement of cash flows                              9 - 10

      Notes to financial statements                                    11 - 86




                                                 EXHIBIT C
                                                 Page 39
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page45ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:36
                                                                                #:295




   Independent auditor’s report
   To the shareholders of TCL Communication Technology Holdings Limited
   (Incorporated in the Cayman Islands with limited liability)
   Opinion
   We have audited the consolidated financial statements of TCL Communication Technology Holdings
   Limited (the “Company”) and its subsidiaries (the “Group”) set out on pages 3 to 86, which comprise the
   consolidated statement of financial position as at 31 December 2017, and the consolidated statement of
   profit or loss, the consolidated statement of comprehensive income, the consolidated statement of
   changes in equity and the consolidated statement of cash flows for the year then ended, and notes to the
   consolidated financial statements, including a summary of significant accounting policies.

   In our opinion, the consolidated financial statements give a true and fair view of the financial position of
   the Group as at 31 December 2017, and of its consolidated financial performance and its consolidated
   cash flows for the year then ended in accordance with Hong Kong Financial Reporting Standards
   (“HKFRSs”) issued by the Hong Kong Institute of Certified Public Accountants (“HKICPA”) and have been
   properly prepared in compliance with the disclosure requirements of the Hong Kong Companies
   Ordinance.

   Basis for opinion
   We conducted our audit in accordance with Hong Kong Standards on Auditing (“HKSAs”) issued by the
   HKICPA. Our responsibilities under those standards are further described in the Auditor’s responsibilities
   for the audit of the consolidated financial statements section of our report. We are independent of the
   Group in accordance with the HKICPA’s Code of Ethics for Professional Accountants (the “Code”), and
   we have fulfilled our other ethical responsibilities in accordance with the Code. We believe that the audit
   evidence we have obtained is sufficient and appropriate to provide a basis for our opinion.

   Responsibilities of the directors for the consolidated financial statements
   The directors of the Company are responsible for the preparation of the consolidated financial statements
   that give a true and fair view in accordance with HKFRSs issued by the HKICPA and the disclosure
   requirements of the Hong Kong Companies Ordinance, and for such internal control as the directors of
   the Company determine is necessary to enable the preparation of consolidated financial statements that
   are free from material misstatement, whether due to fraud or error.

   In preparing the consolidated financial statements, the directors of the Company are responsible for
   assessing the Group’s ability to continue as a going concern, disclosing, as applicable, matters related to
   going concern and using the going concern basis of accounting unless the directors of the Company
   either intend to liquidate the Group or to cease operations or have no realistic alternative but to do so.

   Auditor’s responsibilities for the audit of the consolidated financial statements
   Our objectives are to obtain reasonable assurance about whether the consolidated financial statements
   as a whole are free from material misstatement, whether due to fraud or error, and to issue an auditor’s
   report that includes our opinion. Our report is made solely to you, as a body, in accordance with our
   agreed terms of engagement, and for no other purpose. We do not assume responsibility towards or
   accept liability to any other person for the contents of this report.

   Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in
   accordance with HKSAs will always detect a material misstatement when it exists. Misstatements can
   arise from fraud or error and are considered material if, individually or in the aggregate, they could
   reasonably be expected to influence the economic decisions of users taken on the basis of these
   consolidated financial statements.




                                                        1

                                                EXHIBIT C
                                                Page 40
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page56ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:37
                                                                                #:296




   Independent auditor’s report (continued)
   To the shareholders of TCL Communication Technology Holdings Limited
   (Incorporated in the Cayman Islands with limited liability)

   Auditor’s responsibilities for the audit of the consolidated financial statements (continued)
   As part of an audit in accordance with HKSAs, we exercise professional judgement and maintain
   professional scepticism throughout the audit. We also:

       Identify and assess the risks of material misstatement of the consolidated financial statements,
        whether due to fraud or error, design and perform audit procedures responsive to those risks, and
        obtain audit evidence that is sufficient and appropriate to provide a basis for our opinion. The risk of
        not detecting a material misstatement resulting from fraud is higher than for one resulting from error,
        as fraud may involve collusion, forgery, intentional omissions, misrepresentations, or the override of
        internal control.

       Obtain an understanding of internal control relevant to the audit in order to design audit procedures
        that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the
        effectiveness of the Group’s internal control.

       Evaluate the appropriateness of accounting policies used and the reasonableness of accounting
        estimates and related disclosures made by the directors of the Company.

       Conclude on the appropriateness of the directors’ use of the going concern basis of accounting and,
        based on the audit evidence obtained, whether a material uncertainty exists related to events or
        conditions that may cast significant doubt on the Group’s ability to continue as a going concern. If
        we conclude that a material uncertainty exists, we are required to draw attention in our auditor’s
        report to the related disclosures in the consolidated financial statements or, if such disclosures are
        inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up to
        the date of our auditor’s report. However, future events or conditions may cause the Group to cease
        to continue as a going concern.

       Evaluate the overall presentation, structure and content of the consolidated financial statements,
        including the disclosures, and whether the consolidated financial statements represent the
        underlying transactions and events in a manner that achieves fair presentation.

       Obtain sufficient appropriate audit evidence regarding the financial information of the entities or
        business activities within the Group to express an opinion on the consolidated financial statements.
        We are responsible for the direction, supervision and performance of the group audit. We remain
        solely responsible for our audit opinion.

   We communicate with the board of directors of the Company regarding, among other matters, the planned
   scope and timing of the audit and significant audit findings, including any significant deficiencies in internal
   control that we identify during our audit.




   Certified Public Accountants
   Hong Kong
   20 April 2018


                                                          2

                                                  EXHIBIT C
                                                  Page 41
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page67ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:38
                                                                                #:297


   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   CONSOLIDATED STATEMENT OF PROFIT OR LOSS

   Year ended 31 December 2017



                                                                     2017              2016
                                                       Notes       HK$’000          HK$’000
                                                                                  (Restated)

   REVENUE                                                 7     17,168,345      23,576,482

   Cost of sales                                                (14,542,726)    (18,759,560)

   Gross profit                                                   2,625,619       4,816,922

   Other income and gains                                  7         696,710         869,504
   Research and development costs                                (1,865,581)     (1,759,858)
   Selling and distribution expenses                             (1,843,121)     (2,323,021)
   Administrative expenses                                       (1,624,896)     (1,831,773)
   Other expenses                                                  (106,489)        (78,201)
   Finance costs                                           9       (117,300)       (119,804)
   Share of profits and losses of associates               17       (19,101)        (22,294)
   Share of profits and losses of joint ventures           18            (41)       (29,109)

   LOSS BEFORE TAX                                         8     (2,254,200)      (477,634)

   Income tax expense                                      10       (93,746)        (68,650)

   LOSS FOR THE YEAR                                             (2,347,946)      (546,284)

   Attributable to:
     Owners of the parent                                        (2,354,059)      (531,304)
     Non-controlling interests                                         6,113       (14,980)

                                                                 (2,347,946)      (546,284)




                                                       3

                                                   EXHIBIT C
                                                   Page 42
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page78ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:39
                                                                                #:298


   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME

   Year ended 31 December 2017


                                                                             2017          2016
                                                                 Notes     HK$’000       HK$’000

   LOSS FOR THE YEAR                                                     (2,347,946)    (546,284)

   OTHER COMPREHENSIVE INCOME/(LOSS)

   Other comprehensive income/(loss) to be reclassified to
     profit or loss in subsequent periods:

   Share of other comprehensive loss of joint ventures            18               -           (8)

   Share of other comprehensive (loss)/income of associates       17          (378)         6,914

   Available-for- sale investments:
     Changes in fair value                                        19       (39,782)        46,468
     Reclassification adjustments for (gains)/losses included
        in the consolidated statement of profit or loss           19
       - gains on disposal                                                 (56,510)             -
       - impairment losses                                                        -        10,721
                                                                           (96,292)        57,189

   Cash flow hedges:
     Effective portion of changes in fair value of hedging
       instruments arising during the year                        28      (153,075)      (60,284)
     Reclassification adjustments for losses included in the
       consolidated statement of profit or loss                   28        152,676      214,137
     Income tax effect                                            28         (6,517)     (38,739)
                                                                             (6,916)      115,114

   Exchange differences:
     Exchange differences on translation of foreign operations              777,429     (710,485)
     Reclassification adjustments for foreign operations
       disposed of during the year                                            2,088             -
                                                                            779,517     (710,485)

   Net other comprehensive income/(loss) to be reclassified to
    profit or loss in subsequent periods                                    675,931     (531,276)

   OTHER COMPREHENSIVE INCOME/(LOSS) FOR THE
    YEAR, NET OF TAX                                                        675,931     (531,276)

   TOTAL COMPREHENSIVE LOSS FOR THE YEAR                                 (1,672,015)   (1,077,560)

   Attributable to:
     Owners of the parent                                                (1,678,128)   (1,062,580)
     Non-controlling interests                                                 6,113      (14,980)

                                                                         (1,672,015)   (1,077,560)




                                                      4

                                               EXHIBIT C
                                               Page 43
Case
 Case8:20-cv-00702-JVS-ADS
       8:19-cv-02192-GW-AS Document
                           Document 20-3 Filed11/12/19
                                    1-3 Filed  06/22/20 Page
                                                         Page89ofof89
                                                                    90 Page
                                                                        PageID
                                                                             ID#:40
                                                                                #:299


   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   CONSOLIDATED STATEMENT OF FINANCIAL POSITION

   31 December 2017


                                                                 2017           2016
                                                     Notes     HK$’000       HK$’000
                                                                           (Restated)

   NON-CURRENT ASSETS
   Property, plant and equipment                        12    1,365,187     1,452,735
   Investment properties                                13      120,782        98,183
   Prepaid land lease payments                          14       85,534       100,263
   Other intangible assets                              15      784,854     1,310,292
   Goodwill                                             16      253,883       253,954
   Investments in associates                            17       75,808        69,375
   Investments in joint ventures                        18       25,352        25,393
   Available-for-sale investments                       19      310,042       397,988
   Deferred tax assets                                  32      240,142       261,862
   Other non-current assets                                      46,713        47,072

   Total non-current assets                                   3,308,297     4,017,117

   CURRENT ASSETS
   Inventories                                          20    1,958,421     2,952,483
   Trade receivables                                    21    3,452,707     3,947,853
   Factored trade receivables                           22       55,574        97,075
   Notes receivable                                               6,222        16,629
   Prepayments, deposits and other receivables        23      1,072,065     1,176,842
   Due from related companies                        40(d)      186,644       957,544
   Tax recoverable                                               19,462         2,492
   Derivative financial instruments                     28       63,218        43,262
   Pledged deposits                                     24      220,896       339,279
   Cash and cash equivalents                            24      492,823     1,028,695

   Total current assets                                       7,528,032    10,562,154

   CURRENT LIABILITIES
   Interest-bearing bank borrowings                   25      3,274,892     3,157,643
   Trade and notes payables                           26      2,540,596     3,985,019
   Bank advances on factored trade receivables        22         55,574        97,075
   Other payables and accruals                        27      3,937,706     3,659,205
   Derivative financial instruments                   28         57,974        51,669
   Provision for warranties                           29        305,867       317,435
   Due to related companies                          40(d)      196,140       205,862
   Tax payable                                                   18,969        57,489

   Total current liabilities                                 10,387,718    11,531,397

   NET CURRENT LIABILITIES                                   (2,859,686)    (969,243)

   TOTAL ASSETS LESS CURRENT LIABILITIES                        448,611     3,047,874
                                                                           continued/…




                                                 5

                                            EXHIBIT C
                                            Page 44
Case 8:19-cv-02192-GW-AS
Case 8:20-cv-00702-JVS-ADSDocument
                           Document1-320-3   Filed
                                         Filed     06/22/20
                                               11/12/19      Page
                                                          Page 9 of10
                                                                    89of Page
                                                                         90 Page   ID
                                                                              ID #:41
                                    #:300

 TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

 CONSOLIDATED STATEMENT OF FINANCIAL POSITION

 31 December 2017


                                                                                                           2017                             2016
                                                                               Notes                     HK$’000                         HK$’000
                                                                                                                                       (Restated)


  TOTAL ASSETS LESS CURRENT LIABILITIES                                                                   448,611                       3,047,874

  NON-CURRENT LIABILITIES
  Retirement indemnities                                                          30                       4,431                             3,704
  Long service medals                                                             31                       1,694                             1,594
  Interest-bearing bank borrowings                                                25                     234,543                            93,072
  Deferred tax liabilities                                                        32                      22,370                            15,413
  Other non-current liabilities                                                                          120,001                           160,667

  Total non-current liabilities                                                                          383,039                           274,450


  Net assets                                                                                               65,572                       2,773,424

  EQUITY
  Equity attributable to owners of the parent
  Share capital                                                                   33                  1,278,984                         1,278,984
  Reserves                                                                        34                (1,220,072)                         1,444,335

                                                                                                           58,912                       2,723,319

  Non-controlling interests                                                                                  6,660                           50,105


  Total equity                                                                                             65,572                       2,773,424




 ..................................................................           ..................................................................
 LI Dongsheng                                                                 GUO Aiping
 Director                                                                     Director



                                                                          6

                                                                      EXHIBIT C
                                                                      Page 45
                                                     Case
                                                      Case8:19-cv-02192-GW-AS
                                                           8:20-cv-00702-JVS-ADSDocument
                                                                                  Document
                                                                                         1-320-3
                                                                                              FiledFiled
                                                                                                    11/12/19
                                                                                                         06/22/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    10 of1189of 90
                                                                                                                                Page
                                                                                                                                   Page
                                                                                                                                     ID #:42
                                                                                                                                         ID
                                                                                           #:301

TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

CONSOLIDATED STATEMENT OF CHANGES IN EQUITY

Year ended 31 December 2017

                                                                                                                                            Attributable to owners of the parent
                                                                                  Shares                                                                  Available-
                                                                                 held for                                                                   for-sale
                                                                        Share      Share    Awarded      Share                                           investment        Share of other                   Exchange                                       Non-
                                                                     premium      Award       share      option    Hedging    Contributed   Statutory    revaluation      comprehensive          Other      fluctuation    Retained                   controlling         Total
                                                     Share capital    account    Scheme      reserve   reserve     reserve        surplus    reserve        reserve         income/(loss)      reserve        reserve         profits         Total    interests         equity


                                                         HK$’000     HK$’000     HK$’000    HK$’000    HK$’000    HK$’000       HK$’000     HK$’000        HK$’000                 HK$’000    HK$’000        HK$’000        HK$’000       HK$’000      HK$’000        HK$’000
                                                         (note 33)                                                (note 28)     (note 34)   (note 34)      (note 19)                          (note 34)


At 1 January 2016                                       1,267,799     560,112     (6,512)     6,559     53,374    (109,303)      232,555    372,553         116,169                    25    (129,988)      (473,798)     2,063,069      3,952,614       85,723      4,038,337
Loss for the year                                                -           -          -          -          -           -             -           -              -                     -            -               -    (531,304)     (531,304)      (14,980)     (546,284)
Other comprehensive (loss)/income for the year:
   Share of other comprehensive loss of joint
      ventures                                                   -           -          -          -          -           -             -           -              -                   (8)            -               -             -           (8)             -           (8)
   Share of other comprehensive income of
      associates                                                 -           -          -          -          -           -             -           -              -                 6,914            -               -             -        6,914              -        6,914
   Changes in fair value of available-
      for-sale investments, net of tax                           -           -          -          -          -           -             -           -        57,189                      -            -               -             -       57,189              -       57,189
    Cash flow hedges, net of tax                                 -           -          -          -          -    115,114              -           -              -                     -            -               -             -      115,114              -      115,114
    Exchange differences on translation of foreign
      operations                                                 -           -          -          -          -           -             -           -              -                     -            -     (710,485)               -    (710,485)              -    (710,485)
Total comprehensive loss for the year                            -           -          -          -          -    115,114              -           -        57,189                  6,906            -     (710,485)      (531,304)    (1,062,580)     (14,980)    (1,077,560)
Exercise of share options                                  10,770      44,715           -          -   (15,578)           -             -           -              -                     -            -               -             -       39,907              -       39,907
Vesting of awarded shares                                     415      (1,278)     4,646     (3,783)          -           -             -           -              -                     -            -               -             -             -             -             -
Reclassification of lapsed share options                         -      1,267           -          -    (1,267)           -             -           -              -                     -            -               -             -             -             -             -
Equity-settled share option arrangements                         -           -          -          -    15,696            -             -           -              -                     -            -               -             -       15,696              -       15,696
Share Award Scheme arrangements                                  -           -          -    43,607           -           -             -           -              -                     -            -               -             -       43,607              -       43,607
Acquisition of non-controlling interests                         -           -          -          -          -           -             -           -              -                     -            -               -             -             -      (3,687)        (3,687)
Transfer due to privatization                                    -     99,225      1,866    (46,383)   (52,225)           -             -           -              -                     -            -               -             -        2,483              -        2,483
Deemed disposal of investment in a subsidiary                    -           -          -          -          -           -             -           -              -                     -            -               -             -             -        3,802         3,802
Disposal of investment in a subsidiary                           -           -          -          -          -           -             -           -              -                     -            -               -             -             -     (20,753)       (20,753)
Transfer from retained profits                                   -           -          -          -          -           -             -     12,771               -                     -            -               -     (12,771)              -             -             -
Final 2015 dividend                                              -   (268,408)          -          -          -           -             -           -              -                     -            -               -             -    (268,408)              -    (268,408)


At 31 December 2016                                     1,278,984    435,633*           -         -*         -*     5,811*      232,555*    385,324*       173,358*                 6,931*   (129,988)*   (1,184,283)*    1,518,994*     2,723,319       50,105      2,773,424
                                                                                                                                                                                                                                                                    continued/…




                                                                                                                                       7
                                                                                                                          EXHIBIT C
                                                                                                                          Page 46
                                                    Case
                                                     Case8:19-cv-02192-GW-AS
                                                          8:20-cv-00702-JVS-ADSDocument
                                                                                 Document
                                                                                        1-320-3
                                                                                             FiledFiled
                                                                                                   11/12/19
                                                                                                        06/22/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   11 of1289of 90
                                                                                                                               Page
                                                                                                                                  Page
                                                                                                                                    ID #:43
                                                                                                                                        ID
                                                                                          #:302

TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

CONSOLIDATED STATEMENT OF CHANGES IN EQUITY

Year ended 31 December 2017
                                                                                                                                  Attributable to owners of the parent

                                                                                                                                             Available-

                                                                                                                                                for-sale       Share of other

                                                                                    Share                                                   investment        comprehensive                        Exchange                                         Non-

                                                                                 premium         Hedging      Contributed     Statutory     revaluation                  income          Other     fluctuation       Retained                  controlling         Total

                                                                Share capital     account         reserve         surplus       reserve         reserve                  /(loss)       reserve       reserve           losses          Total    interests         equity

                                                                    HK$’000      HK$’000         HK$’000        HK$’000        HK$’000         HK$’000              HK$’000           HK$’000       HK$’000          HK$’000       HK$’000      HK$’000        HK$’000

                                                                    (note 33)                    (note 28)      (note 34)     (note 34)       (note 19)                               (note 34)



At 1 January 2017                                                  1,278,984      435,633           5,811        232,555       385,324         173,358                    6,931      (129,988)    (1,184,283)       1,518,994     2,723,319       50,105      2,773,424

Loss for the year                                                           -           -                -              -               -              -                       -              -                -   (2,354,059)   (2,354,059)        6,113    (2,347,946)

Other comprehensive (loss)/income for the year:

    Share of other comprehensive loss of associates                         -           -                -              -               -              -                  (378)               -                -             -        (378)              -        (378)

    Changes in fair value of available-
      for-sale investments, net of tax                                      -           -                -              -               -      (96,292)                        -              -                -             -      (96,292)             -      (96,292)

    Cash flow hedges, net of tax                                            -           -         (6,916)               -               -              -                       -              -                -             -       (6,916)             -       (6,916)

    Exchange differences on translation of foreign operations               -           -                -              -               -              -                       -              -      779,517                 -      779,517              -      779,517

Total comprehensive loss for the year                                       -           -         (6,916)               -               -      (96,292)                   (378)               -      779,517       (2,354,059)   (1,678,128)        6,113    (1,672,015)

Acquisition of non-controlling interests                                    -           -                -              -               -              -                       -           901                 -             -          901       (4,916)        (4,015)

Cease of share award scheme due to privatisation                            -       5,483                -              -               -              -                       -              -                -             -        5,483              -        5,483

Acquisition of a subsidiary                                                 -           -                -              -               -              -                       -     (992,663)                 -             -    (992,663)              -    (992,663)

Disposal of investments in subsidiaries                                     -           -                -              -               -              -                       -              -                -             -             -     (44,642)       (44,642)

Transfer from retained profits                                              -           -                -              -          672                 -                       -              -                -        (672)              -             -             -



At 31 December 2017                                                1,278,984     441,116*         (1,105)*      232,555*       385,996*        77,066*                   6,553*    (1,121,750)*   (404,766)*       (835,737)*        58,912        6,660         65,572


* These reserve accounts comprise the consolidated reserves of HK$(1,220,072,000) (2016: HK$1,444,335,000) in the consolidated statement of financial position.




                                                                                                                                    8
                                                                                                                      EXHIBIT C
                                                                                                                      Page 47
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 12 of1389of 90 Page
                                                                           Page     ID
                                                                                ID #:44
                                      #:303

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  CONSOLIDATED STATEMENT OF CASH FLOWS

  Year ended 31 December 2017


                                                                  Notes        2017            2016
                                                                             HK$’000        HK$’000
                                                                                          (Restated)
  CASH FLOWS FROM OPERATING ACTIVITIES
  Loss before tax                                                         (2,254,200)      (477,634)
  Adjustments for:
    Share of profits and losses of joint ventures                  18              41         29,109
    Share of profits and losses of associates                      17          19,101         22,294
    Bank interest income                                           7         (22,472)       (38,680)
    Dividend income from available-for-sale investments            7          (1,317)        (3,422)
    Gain on disposal of prepaid land lease payment and
      affiliated buildings                                         7          (5,101)             -
    Depreciation of property, plant and equipment                  8         191,273        210,822
    Depreciation of investment properties                          8            6,875         2,101
    Recognition of prepaid land lease payments                     8            1,769         2,181
    Amortisation of computer software, intellectual property
      and ALCATEL brand license                                    8          58,590         55,985
    Amortisation of deferred development costs                     8       1,593,568      1,450,536
    Net loss/(gain) on disposal of items of property, plant and
      equipment                                                    8            3,723        (5,396)
    Loss on retirement and disposal of other intangible assets                     38              -
    Equity-settled share option expense                            8                -         11,407
    Equity-settled share award scheme expense                      8                -        29,341
    Impairment losses of a listed available-for-sale investment    8                -        10,721
    Impairment losses of unlisted available-for-sale
      investments                                                  8           17,618             -
    Impairment loss of an associate                                8            1,408             -
    Finance costs                                                  9          117,300       119,804
    Loss on deemed disposal of investments in a subsidiary         8                -         6,729
    (Gain)/loss on disposal of investments in subsidiaries         8        (135,675)         2,782
    Gain on disposal of an available-for-sale investment           7         (44,582)             -
                                                                            (452,043)     1,428,680

  Decrease/(increase) in inventories                                        1,127,264     (527,213)
  Decrease in trade receivables                                               737,251     1,825,010
  Decrease in factored trade receivables                                        41,501      174,092
  Decrease in notes receivable                                                  10,407           863
  Decrease in prepayments, deposits and other receivables                     225,528       367,091
  Increase in derivative financial instruments, net                           (14,049)      (13,644)
  Increase in amounts due from related companies                            (112,780)     (646,159)
  Increase in other non-current assets                                             (34)            -
  Decrease in trade and notes payables                                    (1,625,574)     (504,089)
  (Decrease)/increase in other payables and accruals                        (140,625)       470,839
  Decrease in provision for warranties                                        (26,821)    (106,123)
  Increase in amounts due to related companies                                218,994         87,137
  Increase/(decrease) in retirement indemnities                    30              192       (1,379)
  Decrease in long service medals                                                (119)         (399)
  Decrease in other non-current liabilities                                    (4,891)    (105,199)

  Cash generated from operations                                             (15,799)     2,449,507
  Tax paid                                                                  (104,023)       (82,048)
  Interest paid                                                             (112,451)     (124,707)

  Net cash flows (used in)/from operating activities                        (232,273)      2,242,752
                                                                                          continued/…

                                                       9

                                               EXHIBIT C
                                               Page 48
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 13 of1489of 90 Page
                                                                           Page     ID
                                                                                ID #:45
                                      #:304

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   CONSOLIDATED STATEMENT OF CASH FLOWS

   Year ended 31 December 2017


                                                              Notes   2017HK$’000      2016HK$’000
                                                                                          (Restated)

   Net cash flows (used in)/from operating activities                    (232,273)        2,242,752

   CASH FLOWS FROM INVESTING ACTIVITIES
   Purchases of items of property, plant and equipment                   (194,040)         (269,867)
   Additions to other intangible assets                                (1,087,593)       (1,428,354)
   Proceeds from disposal of items of property, plant and
      equipment                                                              3,519           35,716
   Proceeds from disposal of other intangible assets                         1,664                -
   Proceeds from disposal of prepaid land lease payment and
      affiliated buildings                                                   8,860                 -
   Acquisition of subsidiaries under common control            35           33,740                 -
   Purchase of available-for-sale investments                             (15,523)           (8,542)
   Deemed disposal of investment in a subsidiary                                 -          (20,739)
   Disposal of subsidiaries                                                 17,328          (52,436)
   Disposal of an available-for-sale investment, net of tax                 41,874                 -
   Investment in an associate                                              (2,327)          (31,034)
   Investments in joint ventures                                                 -          (28,190)
   Dividends received from available-for-sale investments                    1,317             3,422
   Interest received                                                        12,820            38,304

   Net cash flows used in investing activities                         (1,178,361)       (1,761,720)

   CASH FLOWS FROM FINANCING ACTIVITIES
   Proceeds from issue of shares                                                   -         39,907
   Acquisition of non-controlling interests                                  (2,769)         (3,687)
   Decrease in pledged deposits                                             118,382         689,060
   Decrease in bank advances on factored trade receivables                 (41,501)       (174,092)
   New bank loans                                              36       16,765,826       13,459,063
   Repayments of bank loans                                    36     (16,691,759)     (13,155,045)
   New loans from a related company                            36            56,414         277,263
   Repayments of loans from a related company                  36          (56,414)       (277,263)
   Received dividend withdrawn from awarded shares                             5,483               -
   Dividends paid                                                                  -      (268,408)

   Net cash flows from financing activities                                153,662          586,798

   NET (DECREASE)/INCREASE IN CASH AND CASH
     EQUIVALENTS                                                       (1,256,972)        1,067,830
   Cash and cash equivalents at beginning of year                        1,028,695          565,707
   Effect of foreign exchange rate changes, net                            721,100        (604,842)

   CASH AND CASH EQUIVALENTS AT END OF YEAR                                492,823        1,028,695

   ANALYSIS OF BALANCES OF CASH AND CASH
    EQUIVALENTS
   Cash and cash equivalents as stated in the consolidated
    statement of financial position                            24          492,823        1,028,695




                                                        10

                                                 EXHIBIT C
                                                 Page 49
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 14 of1589of 90 Page
                                                                           Page     ID
                                                                                ID #:46
                                      #:305

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  1.   CORPORATE AND GROUP INFORMATION

       TCL Communication Technology Holdings Limited (the “Company”) was incorporated as an exempted
       company with limited liability in the Cayman Islands on 26 February 2004 under the Companies Law,
       CAP. 22 (Law 3 of 1961, as consolidated and revised) of the Cayman Islands. The principal office of
       the Company is located at 5th Floor, Building 22E, 22 Science Park East Avenue, Hong Kong Science
       Park, Shatin, New Territories, Hong Kong.

       During the year, the Company and its subsidiaries (collectively referred to as the “Group”) were
       principally engaged in the research and development, manufacture and sale of mobile devices and
       other products and rendering of services.

       In the opinion of the directors of the Company, the immediate holding company and the ultimate
       holding company of the Company are T.C.L. Industries Holdings (H.K.) Limited, a company
       incorporated in Hong Kong, and TCL Corporation (“TCL Corporation”, the ultimate holding company),
       a limited liability company registered in the People’s Republic of China and listed on the Shenzhen
       Stock Exchange, respectively.

       Information about subsidiaries
       Particulars of the Company’s principal subsidiaries are as follows:

                                      Place of                                Percentage of
                                      incorporation/     Issued ordinary/              equity
                                      registration             registered     attributable to              Principal
       Name                           and business          share capital      the Company                 activities
                                                                            Direct Indirect
       TCL Mobile Communication (HK) Hong Kong             HK$5,000,000           -     100%          Distribution of
         Company Limited                                                                             mobile devices
                                                                                                    and components

       Huizhou TCL Mobile             The PRC/           US$199,600,000          -     100%         Manufacture and
         Communication Co., Ltd.      Mainland                                                  distribution of mobile
         (note (i))                   China                                                               devices and
                                                                                                rendering of services

       TCT Mobile Europe SAS          France              EUR23,031,072          -     100%        Development and
                                                                                                distribution of mobile
                                                                                                              devices

       TCT Mobile, S.A. DE C.V.       Mexico           MXP1,299,103,498          -     100% Distribution of mobile
                                                                                                          devices

       TCT Mobile International Limited Hong Kong          HK$5,000,000          -     100%        Development and
                                                                                                distribution of mobile
                                                                                                 devices and related
                                                                                                          components

       JRD Communication (Shenzhen) The PRC/              US$10,000,000          -     100%                Software
         Ltd (note (i))             Mainland                                                        development for
                                    China                                                            mobile devices

       “TMC Rus” Limited Liability    Russia                  RUB10,000          -     100% Distribution of mobile
         Company                                                                                          devices

       JRD Communication Technology The PRC/              US$10,000,000          -     100%                Software
         (Shanghai) Limited (note (i)) Mainland                                                     development for
                                       China                                                         mobile devices
       TCL Communication Technology The PRC/              US$12,000,000          -     100%                Software
         (Chengdu) Limited (note (i)) Mainland                                                      development for
                                      China                                                          mobile devices




                                                    11

                                               EXHIBIT C
                                               Page 50
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 15 of1689of 90 Page
                                                                           Page     ID
                                                                                ID #:47
                                      #:306

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  1.   CORPORATE AND GROUP INFORMATION (continued)

       Information about subsidiaries (continued)

                                       Place of                              Percentage of
                                       incorporation/ Issued ordinary/                equity
                                       registration         registered          attributable             Principal
       Name                            and business      share capital     to the Company                activities
                                                                           Direct Indirect

       TCL Communication (Ningbo)      The PRC/             US$3,000,000        -     100%             Hardware
         Limited (note (i))            Mainland                                                  development for
                                       China                                                      mobile devices

       TCT Mobile - Telefones LTDA     Brazil           BRL611,727,800          -     100% Distribution of mobile
                                                                                                         devices

       TCT Mobile (US) Inc.            United States               US$1         -     100% Distribution of mobile
                                                                                                         devices
       Huizhou TCL Communication       The PRC/         RMB30,000,000           -     100%           Development,
         Electronic Limited            Mainland                                                  manufacture and
                                       China                                                   distribution of fixed
                                                                                                     line telephone
                                                                                                            products

       TCT Mobile Overseas Limited     Hong Kong                   HK$1         -     100% Distribution of mobile
                                                                                                         devices

       TCL Mobile Communication        The PRC/             US$5,000,000        -     100%              Software
         Technology (Ningbo) Limited   Mainland                                                     development
         (note (i))                    China                                                   for mobile devices


       Shenzhen TCL Creative Cloud     The PRC/         RMB60,000,000           -     100%              Software
         Technology Co., Ltd           Mainland                                                  development for
                                       China                                                      mobile devices

       Huizhou TCL Cloud Technology    The PRC/         RMB40,000,000           -     100%              Software
         Co Ltd                        Mainland                                                  development for
                                       China                                                      mobile devices

       TCT Mobile Italy S.R.L.         Italy                  EUR10,000         -     100% Distribution of mobile
                                                                                                         devices

       TCL Communication Limited       Hong Kong                   HK$1         -     100% Distribution of mobile
                                                                                                         devices
       TCL Communication (Shenzhen) The PRC/           RMB120,000,000           -     100%          Distribution of
         Limited (note(i))          Mainland                                                       mobile devices
                                    China
       Note:

       (i)     These are wholly-foreign-owned enterprises under the PRC law.

       The above table lists the subsidiaries of the Company which, in the opinion of the directors of the
       Company, principally affected the results for the year or formed a substantial portion of the net assets
       of the Group. To give details of other subsidiaries would, in the opinion of the directors of the Company,
       result in particulars of excessive length.




                                                       12

                                                EXHIBIT C
                                                Page 51
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 16 of1789of 90 Page
                                                                           Page     ID
                                                                                ID #:48
                                      #:307

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  2.   BASIS OF PREPARATION

       These consolidated financial statements have been prepared in accordance with Hong Kong
       Financial Reporting Standards (“HKFRSs”) (which include all Hong Kong Financial Reporting
       Standards, Hong Kong Accounting Standards (“HKASs”) and Interpretations) issued by the Hong
       Kong Institute of Certified Public Accountants (“HKICPA”), accounting principles generally
       accepted in Hong Kong and the disclosure requirements of the Hong Kong Companies Ordinance.
       They have been prepared under the historical cost convention, except for the forward currency
       contracts, interest rate swaps and listed equity investments which have been measured at fair
       value. These financial statements are presented in Hong Kong dollars (“HK$”) and all values are
       rounded to the nearest thousand except when otherwise indicated.

       Going concern
       As at 31 December 2017, the Group’s current liabilities exceeded its current assets by
       approximately HK$2,859,686,000. The directors of the Company have considered the following
       factors:

           the Group’s expected cash inflows from operating activities in 2018;

            the directors of the Company are also confident that bank loans, which will expire during the
             next 12 months, could be renewed upon expiration based on the Group’s past experience
             and credit standing; and

           other available sources of financing from banks and the ultimate shareholder given the
            Group’s credit history.

       The directors of the Company believe that the Group has adequate resources to continue operation
       for the foreseeable future of not less than 12 months from the end of the reporting period. The
       directors of the Company therefore are of the opinion that it is appropriate to adopt the going
       concern basis in preparing the consolidated financial statements.

       Basis of consolidation
       The consolidated financial statements include the financial statements of the Company and its
       subsidiaries for the year ended 31 December 2017. A subsidiary is an entity (including a structured
       entity), directly or indirectly, controlled by the Company. Control is achieved when the Group is
       exposed, or has rights, to variable returns from its involvement with the investee and has the ability
       to affect those returns through its power over the investee (i.e., existing rights that give the Group
       the current ability to direct the relevant activities of the investee).

       When the Company has, directly or indirectly, less than a majority of the voting or similar rights of
       an investee, the Group considers all relevant facts and circumstances in assessing whether it has
       power over an investee, including:
       (a) the contractual arrangement with the other vote holders of the investee;
       (b) rights arising from other contractual arrangements; and
       (c) the Group’s voting rights and potential voting rights.




                                                     13

                                              EXHIBIT C
                                              Page 52
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 17 of1889of 90 Page
                                                                           Page     ID
                                                                                ID #:49
                                      #:308

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  2.   BASIS OF PREPARATION (continued)

       Basis of consolidation (continued)
       The financial statements of the subsidiaries are prepared for the same reporting period as the
       Company, using consistent accounting policies. The results of subsidiaries are consolidated from
       the date on which the Group obtains control, and continue to be consolidated until the date that
       such control ceases.

       Profit or loss and each component of other comprehensive income are attributed to the owners of
       the parent of the Group and to the non-controlling interests, even if this results in the non-controlling
       interests having a deficit balance. All intra-group assets and liabilities, equity, income, expenses
       and cash flows relating to transactions between members of the Group are eliminated in full on
       consolidation.

       The Group reassesses whether or not it controls an investee if facts and circumstances indicate
       that there are changes to one or more of the three elements of control described above. A change
       in the ownership interest of a subsidiary, without a loss of control, is accounted for as an equity
       transaction.

       If the Group loses control over a subsidiary, it derecognises (i) the assets (including goodwill) and
       liabilities of the subsidiary, (ii) the carrying amount of any non-controlling interest and (iii) the
       cumulative translation differences recorded in equity; and recognises (i) the fair value of the
       consideration received, (ii) the fair value of any investment retained and (iii) any resulting surplus
       or deficit in profit or loss. The Group’s share of components previously recognised in other
       comprehensive income is reclassified to profit or loss or retained profits, as appropriate, on the
       same basis as would be required if the Group had directly disposed of the related assets or
       liabilities.


  3.   CHANGES IN ACCOUNTING POLICIES AND DISCLOSURES

       The Group has adopted the following revised HKFRSs for the first time for the current year’s
       financial statements.

       Amendments to HKAS 7                                 Disclosure Initiative
       Amendments to HKAS 12                                Recognition of Deferred Tax Assets for
                                                              Unrealised Losses
       Amendments to HKFRS 12                               Disclosure of Interests in Other
         included in Annual Improvements to                    Entities: Clarification of the Scope of HKFRS
         HKFRSs 2014-2016 Cycle                                12

       The nature and the impact of the amendments are described below:

       (a) Amendments to HKAS 7 require an entity to provide disclosures that enable users of financial
           statements to evaluate changes in liabilities arising from financing activities, including both
           changes arising from cash flows and non-cash changes. Disclosure of the changes in liabilities
           arising from financing activities is provided in note 36(b) to the financial statements.




                                                      14

                                               EXHIBIT C
                                               Page 53
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 18 of1989of 90 Page
                                                                           Page     ID
                                                                                ID #:50
                                      #:309

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  3.   CHANGES IN ACCOUNTING POLICIES AND DISCLOSURES (continued)

       (b) Amendments to HKAS 12 clarify that an entity, when assessing whether taxable profits will be
           available against which it can utilise a deductible temporary difference, needs to consider
           whether tax law restricts the sources of taxable profits against which it may make deductions
           on the reversal of that deductible temporary difference. Furthermore, the amendments provide
           guidance on how an entity should determine future taxable profits and explain the
           circumstances in which taxable profit may include the recovery of some assets for more than
           their carrying amount. The amendments have had no impact on the financial position or
           performance of the Group as the Group has no deductible temporary differences or assets
           that are in the scope of the amendments.

       (c) Amendments to HKFRS 12 clarify that the disclosure requirements in HKFRS 12, other than
           those disclosure requirements in paragraphs B10 to B16 of HKFRS 12, apply to an entity’s
           interest in a subsidiary, a joint venture or an associate, or a portion of its interest in a joint
           venture or an associate that is classified as held for sale or included in a disposal group
           classified as held for sale. The amendments have had no impact on the Group’s financial
           statements as no subsidiary classified as held for sale as at 31 December 2017 and so no
           additional information is required to be disclosed.

       (d) The Group has changed the accounting policy voluntarily for government grants since 1
           January 2017. The nature, reason and impact of the change are descried as below:

            In accordance with HKAS 20 Accounting for Government Grants and Disclosure of
            Government Assistance, government grants related to income are presented as part of profit
            or loss, either separately or under a general heading such as “other income”; alternatively,
            they are deducted in reporting the related expense; government grants related to assets shall
            be presented in the statement of financial position either by setting up the grant as deferred
            income or by deducting the grant in arriving at the carrying amount of the asset.

            Before 1 January 2017, being a subsidiary of TCL Corporation, the Company chose to apply
            the same accounting policy for government grant with TCL Corporation for the efficiency of
            financial reporting. TCL Corporation is registered in the PRC and prepared its consolidated
            financial statements in accordance with Accounting Standards for Business Enterprises
            (“ASBEs”), under which net government grants received against the related expenses or
            related carrying amount of assets are not allowed. Therefore, the Group presented all
            government grants related to income as “other revenue and gains” in the consolidated
            statement of profit or loss before 1 January 2017.

            On 10 May 2017, the PRC Ministry of Finance announced amendments to ASBE 16
            Government Grants (the “New ASBE 16”). New ASBE 16 has been applied to government
            grants subsisting as at 1 January 2017 on a retrospective basis. The New ASBE 16 permitted
            two presentation methods which is consistent with the requirement of HKAS 20.




                                                     15

                                              EXHIBIT C
                                              Page 54
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 19 of2089of 90 Page
                                                                           Page     ID
                                                                                ID #:51
                                      #:310

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  3.   CHANGES IN ACCOUNTING POLICIES AND DISCLOSURES (continued)

       (d)   (continued)
             To reflect more accurately the substance, provide more relevant information to the users of
             its financial statements, and keep consistent with financial information prepared under ASBEs
             for the purpose of preparation of TCL Corporation’s consolidated financial statements, which
             has already adopted the presentation of government grant as a deduction in reporting the
             related expenses since 1 January 2017, the Group has modified the presentation of the
             financial statements prepared in accordance with HKFRSs. Government grants relating to
             day-to-day activities and specifically applied for the reimbursement of incurred related costs
             and expenses have been removed from “other revenue and gains” in the consolidated
             statement of profit or loss and restated as set-off of related costs and expenses; remaining
             government grants relating to day-to-day activities are still recorded in “other revenue and
             gains” in the consolidated statement of profit or loss.

             The Group has adopted this change in accounting policy retrospectively and the effects on
             the consolidated financial statement are disclosed below:

                                                                         Year ended          Year ended
                                                                       31 December         31 December
                                                                               2017                2016
                                                                           HK$’000             HK$’000

             Decrease in administrative expenses                               3,791              5,324
             Decrease in cost of sales                                        49,110             24,281
             Decrease in finance cost                                          1,389              1,326
             Decrease in other income and gains                               54,290             30,931

             (Increase)/decrease in loss before tax and
               loss for the year                                                    -                   -

                                                                         Year ended          Year ended
                                                                       31 December         31 December
                                                            Notes              2017                2016
                                                                           HK$’000             HK$’000

             Decrease in property, plant and equipment        12              62,046             56,809
             Decrease in accumulated depreciation             12              51,043             28,022
             Decrease in other non-current liabilities                        11,003             28,787

             Increase/(decrease) in net assets                                      -                   -




                                                     16

                                              EXHIBIT C
                                              Page 55
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 20 of2189of 90 Page
                                                                           Page     ID
                                                                                ID #:52
                                      #:311

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  4.   ISSUED BUT NOT YET EFFECTIVE HONG KONG FINANCIAL REPORTING STANDARDS

       The Group has not applied the following new and revised HKFRSs, that have been issued but are
       not yet effective, in these financial statements.

       Amendments to HKFRS 4                        Applying HKFRS 9 Financial Instruments with HKFRS
                                                      4 Insurance Contracts1
       HKFRS 9                                      Financial Instruments1
       Amendments to HKFRS 9                        Prepayment Features with Negative Compensation2
       Amendments to HKFRS 10 and                   Sale or Contribution of Assets between an Investor
        HKAS 28 (2011)                                and its Associate or Joint Venture3
       HKFRS 15                                     Revenue from Contracts with Customers1
       Amendments to HKFRS 15                       Clarifications to HKFRS 15 Revenue from Contracts
                                                      with Customers1
       HKFRS 16                                     Leases2
       Amendments to HKAS 40                        Transfers of Investment Property1
       Amendments to HKAS 28                        Long-term Interests in Associates and Joint Ventures2
       HK(IFRIC)-Int 22                             Foreign Currency Transactions and Advance
                                                      Consideration1
       HK(IFRIC)-Int 23                             Uncertainty over Income Tax Treatments2
       Annual Improvements 2014-2016 Cycle          Amendments to HKFRS 1 and HKAS 281
       Annual Improvements 2015-2017 Cycle          Amendments of a number of HKFRSs2
       1   Effective for annual periods beginning on or after 1 January 2018
       2   Effective for annual periods beginning on or after 1 January 2019
       3   No mandatory effective date determined but available for adoption

       Further information about those HKFRSs that are expected to be applicable to the Group is
       described below.

       In September 2014, the HKICPA issued the final version of HKFRS 9, bringing together all phases
       of the financial instruments project to replace HKAS 39 and all previous versions of HKFRS 9. The
       standard introduces new requirements for classification and measurement, impairment and hedge
       accounting. The Group will adopt HKFRS 9 from 1 January 2018. The Group will not restate
       comparative information and will recognise any transition adjustments against the opening balance
       of equity at 1 January 2018. During 2017, the Group has performed a detailed assessment of the
       impact of the adoption of HKFRS 9. The expected impacts relate to the classification and
       measurement and the impairment requirements are summarised as follows:

       (a)    Classification and measurement
              Upon adoption of HKFRS 9, the classification and measurement of financial assets depends
              on two assessments: the financial asset’s contractual cash flow characteristics and the
              entity’s business model for managing the financial asset. The Group does not expect that
              the adoption of HKFRS 9 will have a significant impact on the classification and
              measurement of its financial assets except:

                  the Group’s equity investments currently classified as available-for-sale investments will
                   be reclassified to financial assets at fair value through profit or loss or other
                   comprehensive income;

                  the financial assets which are not held to collect contractual cash flows will be
                   reclassified as financial assets at fair value through other comprehensive income or
                   financial assets at fair value through profit or loss.




                                                     17

                                               EXHIBIT C
                                               Page 56
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 21 of2289of 90 Page
                                                                           Page     ID
                                                                                ID #:53
                                      #:312

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017

  4.   ISSUED BUT NOT YET EFFECTIVE HONG KONG FINANCIAL REPORTING STANDARDS
       (continued)

       (a)   Classification and measurement (continued)
             If certain of equity investments currently held as available for sale will be measured at fair
             value through other comprehensive income as the investments are intended to be held for
             the foreseeable future and the Group expects to apply the option to present fair value
             changes in other comprehensive income, gains and losses recorded in other comprehensive
             income for the equity investments cannot be recycled to profit or loss when the investments
             are derecognised.

       (b)   Impairment
             HKFRS 9 requires an impairment on debt instruments recorded at amortised cost or at fair
             value through other comprehensive income, lease receivables, loan commitments and
             financial guarantee contracts that are not accounted for at fair value through profit or loss
             under HKFRS 9, to be recorded based on an expected credit loss model either on a twelve-
             month basis or a lifetime basis. The Group will apply the simplified approach and record
             lifetime expected losses that are estimated based on the present values of all cash shortfalls
             over the remaining life of all of its trade receivables. Furthermore, the Group will apply the
             general approach and record twelve-month expected credit losses that are estimated based
             on the possible default events on its other receivables and other debt instruments within the
             next twelve months. Based on the assessments undertaken to date, the Group does not
             expect a material change of the loss allowance for the Group’s receivables and other debt
             investments.

             In general, the directors of the Company anticipate the application of the expected loss
             model of HKFRS 9 will result in earlier provision of credit losses which are not yet incurred
             in relation to the Group’s financial assets measured at amortised costs and other items that
             subject to the impairment provisions upon application of HKFRS 9 by the Group.

       (c)   Hedging accounting
             As HKFRS 9 does not change the general principles of how an entity accounts for effective
             hedges, applying the hedging requirements of HKFRS 9 will not have a significant impact
             on the Group’s financial statements.

             The management is assessing the impact since the adoption of the new amendments of
             hedging accounting from 1 January 2018.

       Amendments to HKFRS 10 and HKAS 28 (2011) address an inconsistency between the
       requirements in HKFRS 10 and in HKAS 28 (2011) in dealing with the sale or contribution of assets
       between an investor and its associate or joint venture. The amendments require a full recognition
       of a gain or loss when the sale or contribution of assets between an investor and its associate or
       joint venture constitutes a business. For a transaction involving assets that do not constitute a
       business, a gain or loss resulting from the transaction is recognised in the investor’s profit or loss
       only to the extent of the unrelated investor’s interest in that associate or joint venture. The
       amendments are to be applied prospectively. The previous mandatory effective date of
       amendments to HKFRS 10 and HKAS 28 (2011) was removed by the HKICPA in January 2016
       and a new mandatory effective date will be determined after the completion of a broader review of
       accounting for associates and joint ventures. However, the amendments are available for adoption
       now.




                                                     18

                                              EXHIBIT C
                                              Page 57
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 22 of2389of 90 Page
                                                                           Page     ID
                                                                                ID #:54
                                      #:313

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  4.   ISSUED BUT NOT YET EFFECTIVE HONG KONG FINANCIAL REPORTING STANDARDS
       (continued)

       HKFRS 15, issued in July 2014, establishes a new five-step model to account for revenue arising
       from contracts with customers. Under HKFRS 15, revenue is recognised at an amount that reflects
       the consideration to which an entity expects to be entitled in exchange for transferring goods or
       services to a customer. The principles in HKFRS 15 provide a more structured approach for
       measuring and recognising revenue. The standard also introduces extensive qualitative and
       quantitative disclosure requirements, including disaggregation of total revenue, information about
       performance obligations, changes in contract asset and liability account balances between periods
       and key judgements and estimates. The standard will supersede all current revenue recognition
       requirements under HKFRSs. Either a full retrospective application or a modified retrospective
       adoption is required on the initial application of the standard. In June 2016, the HKICPA issued
       amendments to HKFRS 15 to address the implementation issues on identifying performance
       obligations, application guidance on principal versus agent and licences of intellectual property,
       and transition. The amendments are also intended to help ensure a more consistent application
       when entities adopt HKFRS 15 and decrease the cost and complexity of applying the standard.
       The Group will adopt HKFRS 15 from 1 January 2018 and plans to adopt the transitional provisions
       in HKFRS 15 to recognise the cumulative effect of initial adoption as an adjustment to the opening
       balance of retained earnings at 1 January 2018. In addition, the Group plans to apply the new
       requirements only to contracts that are not completed before 1 January 2018. The Group expects
       that the transitional adjustment to be made on 1 January 2018 upon initial adoption of HKFRS 15
       will not be material. However, the expected changes in accounting policies, and presentation and
       disclosures as further explained below, will have a material impact on the Group’s financial
       statements from 2018 onwards. During 2017, the Group has performed a detailed assessment on
       the impact of the adoption of HKFRS 15.

       The Group’s principal activities consist of research and development, manufacture and sale of
       mobile devices and other products and rendering of services. The expected impacts arising from
       the adoption of HKFRS 15 on the Group are summarised as follows:

       Presentation and disclosure
       The presentation and disclosure requirements in HKFRS 15 are more detailed than those under
       the current HKAS 18. The presentation requirements represent a significant change from current
       practice and will significantly increase the volume of disclosures required in the Group’s financial
       statements. Many of the disclosure requirements in HKFRS 15 are new and the Group has
       assessed that the impact of some of these disclosure requirements will be significant. In particular,
       the Group expects that the notes to the financial statements will be expanded because of the
       disclosure of significant judgements made on determining the transaction prices of those contracts
       that include variable consideration, how the transaction prices have been allocated to the
       performance obligations, and the assumptions made to estimate the stand-alone selling price of
       each performance obligation. In addition, as required by HKFRS 15, the Group will disaggregate
       revenue recognised from contracts with customers into categories that depict how the nature,
       amount, timing and uncertainty of revenue and cash flows are affected by economic factors. It will
       also disclose information about the relationship between the disclosure of disaggregated revenue
       and revenue information disclosed for each reportable segment.




                                                    19

                                              EXHIBIT C
                                              Page 58
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 23 of2489of 90 Page
                                                                           Page     ID
                                                                                ID #:55
                                      #:314

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  4.   ISSUED BUT NOT YET EFFECTIVE HONG KONG FINANCIAL REPORTING STANDARDS
       (continued)

       HKFRS 16, issued in May 2016, replaces HKAS 17 Leases, HK(IFRIC)-Int 4 Determining whether
       an Arrangement contains a Lease, HK(SIC)-Int 15 Operating Leases - Incentives and HK(SIC)-Int
       27 Evaluating the Substance of Transactions Involving the Legal Form of a Lease. The standard
       sets out the principles for the recognition, measurement, presentation and disclosure of leases and
       requires lessees to recognise assets and liabilities for most leases. The standard includes two
       recognition exemptions for lessees-leases of low-value assets and short-term leases. At the
       commencement date of a lease, a lessee will recognise a liability to make lease payments (i.e., the
       lease liability) and an asset representing the right to use the underlying asset during the lease term
       (i.e., the right-of-use asset). The right-of-use asset is subsequently measured at cost less
       accumulated depreciation and any impairment losses unless the right-of-use asset meets the
       definition of investment property in HKAS 40, or relates to a class of property, plant and equipment
       to which the revaluation model is applied. The lease liability is subsequently increased to reflect
       the interest on the lease liability and reduced for the lease payments. Lessees will be required to
       separately recognise the interest expense on the lease liability and the depreciation expense on
       the right-of-use asset. Lessees will also be required to remeasure the lease liability upon the
       occurrence of certain events, such as change in the lease term and change in future lease
       payments resulting from a change in an index or rate used to determine those payments. Lessees
       will generally recognise the amount of the remeasurement of the lease liability as an adjustment to
       the right-of-use asset. Lessor accounting under HKFRS 16 is substantially unchanged from the
       accounting under HKAS 17. Lessors will continue to classify all leases using the same classification
       principle as in HKAS 17 and distinguish between operating leases and finance leases. HKFRS 16
       requires lessees and lessors to make more extensive disclosures than under HKAS 17. Lessees
       can choose to apply the standard using either a full retrospective or a modified retrospective
       approach. The Group expects to adopt HKFRS 16 from 1 January 2019. The Group is currently
       assessing the impact of HKFRS 16 upon adoption and is considering whether it will choose to take
       advantage of the practical expedients available and which transition approach and reliefs will be
       adopted. As disclosed in note 38(b) to the financial statements, at 31 December 2017, the Group
       had future minimum lease payments under non-cancellable operating leases in aggregate of
       approximately HK$149,901,000 (note 38(b)). Upon adoption of HKAS 16, certain amounts included
       therein may need to be recognised as new right-of-use assets and lease liabilities. Further analysis,
       however, will be needed to determine the amount of new rights of use assets and lease liabilities
       to be recognised, including, but not limited to, any amounts relating to leases of low-value assets
       and short term leases, other practical expedients and reliefs chosen, and new leases entered into
       before the date of adoption.

       Amendments to HKAS 40, issued in April 2017, clarify when an entity should transfer property,
       including property under construction or development, into or out of investment property. The
       amendments state that a change in use occurs when the property meets, or ceases to meet, the
       definition of investment property and there is evidence of the change in use. A mere change in
       management’s intentions for the use of a property does not provide evidence of a change in use.
       The amendments should be applied prospectively to the changes in use that occur on or after the
       beginning of the annual reporting period in which the entity first applies the amendments. An entity
       should reassess the classification of property held at the date that it first applies the amendments
       and, if applicable, reclassify property to reflect the conditions that exist at that date. Retrospective
       application is only permitted if it is possible without the use of hindsight. The Group expects to
       adopt the amendments prospectively from 1 January 2018. The amendments are not expected to
       have any significant impact on the Group’s financial statements.




                                                      20

                                               EXHIBIT C
                                               Page 59
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 24 of2589of 90 Page
                                                                           Page     ID
                                                                                ID #:56
                                      #:315

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  4.   ISSUED BUT NOT YET EFFECTIVE HONG KONG FINANCIAL REPORTING STANDARDS
       (continued)

       HK(IFRIC)-Int 22, issued in June 2017, provides guidance on how to determine the date of the
       transaction when applying HKAS 21 to the situation where an entity receives or pays advance
       consideration in a foreign currency and recognises a non-monetary asset or liability. The
       interpretation clarifies that the date of the transaction for the purpose of determining the exchange
       rate to use on initial recognition of the related asset, expense or income (or part of it) is the date
       on which an entity initially recognises the non-monetary asset (such as a prepayment) or non-
       monetary liability (such as deferred income) arising from the payment or receipt of the advance
       consideration. If there are multiple payments or receipts in advance of recognising the related item,
       the entity must determine the transaction date for each payment or receipt of the advance
       consideration. Entities may apply the interpretation on a full retrospective basis or on a prospective
       basis, either from the beginning of the reporting period in which the entity first applies the
       interpretation or the beginning of the prior reporting period presented as comparative information
       in the financial statements of the reporting period in which the entity first applies the interpretation.
       The Group expects to adopt the interpretation prospectively from 1 January 2018. The
       amendments are not expected to have any significant impact on the Group’s financial statements.

       HK(IFRIC)-Int 23, issued in July 2017, addresses the accounting for income taxes (current and
       deferred) when tax treatments involve uncertainty that affects the application of HKAS 12 (often
       referred to as “uncertain tax positions”). The interpretation does not apply to taxes or levies outside
       the scope of HKAS 12, nor does it specifically include requirements relating to interest and
       penalties associated with uncertain tax treatments. The interpretation specifically addresses (i)
       whether an entity considers uncertain tax treatments separately; (ii) the assumptions an entity
       makes about the examination of tax treatments by taxation authorities; (iii) how an entity
       determines taxable profits or tax losses, tax bases, unused tax losses, unused tax credits and tax
       rates; and (iv) how an entity considers changes in facts and circumstances. The interpretation is to
       be applied retrospectively, either fully retrospectively without the use of hindsight or retrospectively
       with the cumulative effect of application as an adjustment to the opening equity at the date of initial
       application, without the restatement of comparative information. The Group expects to adopt the
       interpretation from 1 January 2019. The amendments are not expected to have any significant
       impact on the Group’s financial statements.


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

       Investments in associates and joint ventures
       An associate is an entity in which the Group has a long-term interest of generally not less than 20%
       of the equity voting rights and over which it is in a position to exercise significant influence.
       Significant influence is the power to participate in the financial and operating policy decisions of
       the investee, but is not control or joint control over those policies.

       A joint venture is a type of joint arrangement whereby the parties that have joint control of the
       arrangement have rights to the net assets of the joint venture. Joint control is the contractually
       agreed sharing of control of an arrangement, which exists only when decisions about the relevant
       activities require the unanimous consent of the parties sharing control.

       The Group’s investments in associates and joint ventures are stated in the consolidated statement
       of financial position at the Group’s share of net assets under the equity method of accounting, less
       any impairment losses.




                                                      21

                                               EXHIBIT C
                                               Page 60
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 25 of2689of 90 Page
                                                                           Page     ID
                                                                                ID #:57
                                      #:316

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Investments in associates and joint ventures (continued)
       The Group’s share of the post-acquisition results and other comprehensive income of associates
       and joint ventures is included in the consolidated statement of profit or loss and consolidated other
       comprehensive income, respectively. In addition, when there has been a change recognised
       directly in the equity of the associate or joint venture, the Group recognises its share of any
       changes, when applicable, in the consolidated statement of changes in equity. Unrealised gains
       and losses resulting from transactions between the Group and its associates or joint ventures are
       eliminated to the extent of the Group’s investments in the associates or joint ventures, except where
       unrealised losses provide evidence of an impairment of the assets transferred. Goodwill arising
       from the acquisition of associates or joint ventures is included as part of the Group’s investments
       in associates or joint ventures.

       If an investment in an associate becomes an investment in a joint venture or vice versa, the retained
       interest is not remeasured. Instead, the investment continues to be accounted for under the equity
       method. In all other cases, upon loss of significant influence over the associate or joint control over
       the joint venture, the Group measures and recognises any retained investment at its fair value. Any
       difference between the carrying amount of the associate or joint venture upon loss of significant
       influence or joint control and the fair value of the retained investment and proceeds from disposal
       is recognised in profit or loss.

       Business combinations (other than business combinations of entities under common
       control) and goodwill
       Business combinations are accounted for using the acquisition method. The consideration
       transferred is measured at the acquisition date fair value which is the sum of the acquisition date
       fair values of assets transferred by the Group, liabilities assumed by the Group to the former owners
       of the acquiree and the equity interests issued by the Group in exchange for control of the acquiree.
       For each business combination, the Group elects whether to measure the non-controlling interests
       in the acquiree that are present ownership interests and entitle their holders to a proportionate
       share of net assets in the event of liquidation at fair value or at the proportionate share of the
       acquiree’s identifiable net assets. All other components of non-controlling interests are measured
       at fair value. Acquisition-related costs are expensed as incurred.

       When the Group acquires a business, it assesses the financial assets and liabilities assumed for
       appropriate classification and designation in accordance with the contractual terms, economic
       circumstances and pertinent conditions as at the acquisition date. This includes the separation of
       embedded derivatives in host contracts of the acquiree.

       If the business combination is achieved in stages, the previously held equity interest is remeasured
       at its acquisition date fair value and any resulting gain or loss is recognised in profit or loss.

       Any contingent consideration to be transferred by the acquirer is recognised at fair value at the
       acquisition date. Contingent consideration classified as an asset or liability is measured at fair value
       with changes in fair value recognised in profit or loss. Contingent consideration that is classified as
       equity is not remeasured and subsequent settlement is accounted for within equity.




                                                      22

                                               EXHIBIT C
                                               Page 61
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 26 of2789of 90 Page
                                                                           Page     ID
                                                                                ID #:58
                                      #:317

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Business combinations (other than business combinations of entities under common
       control) and goodwill (continued)
       Goodwill is initially measured at cost, being the excess of the aggregate of the consideration
       transferred, the amount recognised for non-controlling interests and any fair value of the Group’s
       previously held equity interests in the acquiree over the identifiable net assets acquired and
       liabilities assumed. If the sum of this consideration and other items is lower than the fair value of
       the net assets acquired, the difference is, after reassessment, recognised in profit or loss as a gain
       on bargain purchase.

       After initial recognition, goodwill is measured at cost less any accumulated impairment losses.
       Goodwill is tested for impairment annually or more frequently if events or changes in circumstances
       indicate that the carrying value may be impaired. The Group performs its annual impairment test
       of goodwill as at 31 December. For the purpose of impairment testing, goodwill acquired in a
       business combination is, from the acquisition date, allocated to each of the Group’s cash-
       generating units, or groups of cash-generating units, that are expected to benefit from the synergies
       of the combination, irrespective of whether other assets or liabilities of the Group are assigned to
       those units or groups of units.

       Impairment is determined by assessing the recoverable amount of the cash-generating unit (group
       of cash-generating units) to which the goodwill relates. Where the recoverable amount of the cash-
       generating unit (group of cash-generating units) is less than the carrying amount, an impairment
       loss is recognised. An impairment loss recognised for goodwill is not reversed in a subsequent
       period.

       Where goodwill has been allocated to a cash-generating unit (or group of cash-generating units)
       and part of the operation within that unit is disposed of, the goodwill associated with the operation
       disposed of is included in the carrying amount of the operation when determining the gain or loss
       on the disposal. Goodwill disposed of in these circumstances is measured based on the relative
       value of the operation disposed of and the portion of the cash-generating unit retained.

       Business combinations of entities under common control
       Business combinations of entities under common control are accounted for using the pooling of
       interests method with no restatement of financial information in the consolidated financial
       statements for periods prior to the completion of the combination under common control. Under
       the pooling of interests method, the assets and liabilities of the combining entities are reflected at
       their existing carrying values at the date of combination. No amount is recognised in respect of
       goodwill. The excess of the acquirer’s interest in the net fair value of acquiree’s identifiable assets,
       liabilities and contingent liabilities over cost at the time of common control combination, which,
       instead, is recorded as part of equity.




                                                      23

                                               EXHIBIT C
                                               Page 62
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 27 of2889of 90 Page
                                                                           Page     ID
                                                                                ID #:59
                                      #:318

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Fair value measurement
       The Group measures derivative financial instruments and listed equity investments at fair value at
       the end of each reporting period. Fair value is the price that would be received to sell an asset or
       paid to transfer a liability in an orderly transaction between market participants at the measurement
       date. The fair value measurement is based on the presumption that the transaction to sell the asset
       or transfer the liability takes place either in the principal market for the asset or liability, or in the
       absence of a principal market, in the most advantageous market for the asset or liability. The
       principal or the most advantageous market must be accessible by the Group. The fair value of an
       asset or a liability is measured using the assumptions that market participants would use when
       pricing the asset or liability, assuming that market participants act in their economic best interest.

       A fair value measurement of a non-financial assets takes into account a market participant’s ability
       to generate economic benefits by using the asset in its highest and best use or by selling it to
       another market participant that would use the asset in its highest and best use.

       The Group uses valuation techniques that are appropriate in the circumstances and for which
       sufficient data are available to measure fair value, maximising the use of relevant observable inputs
       and minimising the use of unobservable inputs.

       All assets and liabilities for which fair value is measured or disclosed in the financial statements
       are categorised within the fair value hierarchy, described as follows, based on the lowest level input
       that is significant to the fair value measurement as a whole:

       Level 1 –    based on quoted prices (unadjusted) in active markets for identical assets or liabilities
       Level 2 –    based on valuation techniques for which the lowest level input that is significant to the
                    fair value measurement is observable, either directly or indirectly
       Level 3 –    based on valuation techniques for which the lowest level input that is significant to the
                    fair value measurement is unobservable

       For assets and liabilities that are recognised in the financial statements on a recurring basis, the
       Group determines whether transfers have occurred between levels in the hierarchy by reassessing
       categorisation (based on the lowest level input that is significant to the fair value measurement as
       a whole) at the end of each reporting period.

       Impairment of non-financial assets
       Where an indication of impairment exists, or when annual impairment testing for an asset is
       required (other than inventories, deferred tax assets, financial assets, other non-current assets and
       a disposal group reclassified as held for sale), the asset’s recoverable amount is estimated. An
       asset’s recoverable amount is the higher of the asset’s or cash-generating unit’s value in use and
       its fair value less costs of disposal, and is determined for an individual asset, unless the asset does
       not generate cash inflows that are largely independent of those from other assets or groups of
       assets, in which case the recoverable amount is determined for the cash-generating unit to which
       the asset belongs.




                                                       24

                                                EXHIBIT C
                                                Page 63
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 28 of2989of 90 Page
                                                                           Page     ID
                                                                                ID #:60
                                      #:319

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Impairment of non-financial assets (continued)
       An impairment loss is recognised only if the carrying amount of an asset exceeds its recoverable
       amount. In assessing value in use, the estimated future cash flows are discounted to their present
       value using a pre-tax discount rate that reflects current market assessments of the time value of
       money and the risks specific to the asset. An impairment loss is charged to the statement of profit
       or loss in the period in which it arises in those expense categories consistent with the function of
       the impaired asset.

       An assessment is made at the end of each reporting period as to whether there is an indication
       that previously recognised impairment losses may no longer exist or may have decreased. If such
       an indication exists, the recoverable amount is estimated. A previously recognised impairment loss
       of an asset other than goodwill is reversed only if there has been a change in the estimates used
       to determine the recoverable amount of that asset, but not to an amount higher than the carrying
       amount that would have been determined (net of any depreciation/amortisation) had no impairment
       loss been recognised for the asset in prior years. A reversal of such an impairment loss is credited
       to the statement of profit or loss in the period in which it arises.

       Related parties
        A party is considered to be related to the Group if:

       (a)    the party is a person or a close member of that person’s family and that person

              (i)      has control or joint control over the Group;
              (ii)     has significant influence over the Group; or
              (iii)    is a member of the key management personnel of the Group or of a parent of the
                       Group;

       or

       (b)    the party is an entity where any of the following conditions applies:

              (i)      the entity and the Group are members of the same group;
              (ii)     one entity is an associate or joint venture of the other entity (or of a parent, subsidiary
                       or fellow subsidiary of the other entity);
              (iii)    the entity and the Group are joint ventures of the same third party;
              (iv)     one entity is a joint venture of a third entity and the other entity is an associate of the
                       third entity;
              (v)      the entity is a post-employment benefit plan for the benefit of employees of either the
                       Group or an entity related to the Group;
              (vi)     the entity is controlled or jointly controlled by a person identified in (a);
              (vii)    a person identified in (a)(i) has significant influence over the entity or is a member of
                       the key management personnel of the entity (or of a parent of the entity); and
              (viii)   the entity, or any member of a group of which it is a part, provides key management
                       personnel services to the Group or to the parent of the Group.




                                                        25

                                                 EXHIBIT C
                                                 Page 64
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 29 of3089of 90 Page
                                                                           Page     ID
                                                                                ID #:61
                                      #:320

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Property, plant and equipment and depreciation
       Property, plant and equipment, other than construction in progress, are stated at cost less
       accumulated depreciation and any impairment losses. When an item of property, plant and
       equipment is classified as held for sale or when it is part of a disposal group classified as held for
       sale, it is not depreciated and is accounted for in accordance with HKFRS 5. The cost of an item
       of property, plant and equipment comprises its purchase price and any directly attributable costs
       of bringing the asset to its working condition and location for its intended use.

       Expenditure incurred after items of property, plant and equipment have been put into operation,
       such as repairs and maintenance, is normally charged to the statement of profit or loss in the period
       in which it is incurred. In situations where the recognition criteria are satisfied, the expenditure for
       a major inspection is capitalised in the carrying amount of the asset as a replacement. Where
       significant parts of property, plant and equipment are required to be replaced at intervals, the Group
       recognises such parts as individual assets with specific useful lives and depreciates them
       accordingly.

       Depreciation is calculated on the straight-line basis to write off the cost of each item of property,
       plant and equipment to its residual value over its estimated useful life. The principal annual rates
       used for this purpose are as follows:

       Buildings                                                                             2.4% to 10.0%
       Plant and machinery                                                                   9.0% to 18.0%
       Furniture, fixtures, office equipment and
         research and development equipment                                                 18.0% to 50.0%
       Motor vehicles                                                                       15.0% to 22.5%

       Where parts of an item of property, plant and equipment have different useful lives, the cost of that
       item is allocated on a reasonable basis among the parts and each part is depreciated separately.
       Residual values, useful lives and the depreciation method are reviewed, and adjusted if
       appropriate, at least at each financial year end.

       An item of property, plant and equipment including any significant part initially recognised is
       derecognised upon disposal or when no future economic benefits are expected from its use or
       disposal. Any gain or loss on disposal or retirement recognised in the statement of profit or loss in
       the year the asset is derecognised is the difference between the net sales proceeds and the
       carrying amount of the relevant asset.

       Construction in progress represents a building under construction, which is stated at cost less any
       impairment losses, and is not depreciated. Cost comprises the direct costs of construction and
       capitalised borrowing costs on related borrowed funds during the period of construction.
       Construction in progress is reclassified to the appropriate category of property, plant and
       equipment when completed and ready for use.




                                                      26

                                               EXHIBIT C
                                               Page 65
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 30 of3189of 90 Page
                                                                           Page     ID
                                                                                ID #:62
                                      #:321

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Investment properties
       Investment properties are interests in land and buildings held to earn rental income and/or for
       capital appreciation, rather than for use in the production or supply of goods or services or for
       administrative purposes; or for sale in the ordinary course of business. Such properties are
       measured and stated at cost, including transaction costs, less accumulated depreciation and any
       impairment losses.

       Depreciation is calculated on the straight-line basis to write off the cost of each item of investment
       properties to its residual value over its estimated useful life. The principal annual rates used for this
       purpose are as follows:

       Buildings                                                                                2.4% to 9.0%
       Prepaid land lease payments                                                              1.4% to 2.0%

       Any gains or losses on the retirement or disposal of an investment property are recognised in the
       statement of profit or loss in the year of the retirement or disposal.

       Intangible assets (other than goodwill)
       Intangible assets acquired separately are measured on initial recognition at cost. The cost of
       intangible assets acquired in a business combination is the fair value at the date of acquisition. The
       useful lives of intangible assets are assessed to be either finite or indefinite. Intangible assets with
       finite lives are subsequently amortised over the useful economic life and assessed for impairment
       whenever there is an indication that the intangible asset may be impaired. The amortisation period
       and the amortisation method for an intangible asset with a finite useful life are reviewed at least at
       each financial year end.

       Intangible assets with indefinite useful lives are tested for impairment annually either individually
       or at the cash-generating unit level. Such intangible assets are not amortised. The useful life of an
       intangible asset with an indefinite life is reviewed annually to determine whether the indefinite life
       assessment continues to be supportable. If not, the change in the useful life assessment from
       indefinite to finite is accounted for on a prospective basis.

       Research and development costs
       All research costs are charged to the statement of profit or loss as incurred.

       Expenditure incurred on projects to develop new products is capitalised and deferred only when
       the Group can demonstrate the technical feasibility of completing the intangible asset so that it will
       be available for use or sale, its intention to complete and its ability to use or sell the asset, how the
       asset will generate future economic benefits, the availability of resources to complete the project
       and the ability to measure reliably the expenditure during the development. Product development
       expenditure which does not meet these criteria is expensed when incurred.

       Deferred development costs are stated at cost less any impairment losses and are amortised on a
       systematic basis with reference to projected sales volume, upon future sales volume of related
       products.




                                                      27

                                               EXHIBIT C
                                               Page 66
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 31 of3289of 90 Page
                                                                           Page     ID
                                                                                ID #:63
                                      #:322

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Intangible assets (other than goodwill) (continued)
       Computer software
       Purchased computer software is stated at cost, less any impairment losses, and is amortised on
       the straight-line basis over its estimated useful lives of 1–10 years.

       Intellectual property
       Purchased intellectual property with finite useful life is stated at cost, less any impairment losses,
       and is amortised on the straight-line basis over its estimated useful lives of 6–40 years.

       Purchased intellectual property with indefinite useful life is stated at cost, less any identified
       impairment losses.

       Golf club membership
       Golf club membership has an indefinite useful life and is stated at cost, less any identified
       impairment losses.

       ALCATEL brand license
       ALCATEL brand license is stated at cost, less any impairment losses, and is amortised on the
       straight-line basis over its contracted useful life of 13.5 years.

       Leases
       Leases where substantially all the rewards and risks of ownership of assets remain with the lessor
       are accounted for as operating leases. Where the Group is the lessor, assets leased by the Group
       under operating leases are included in non-current assets, and rentals receivable under the
       operating leases are credited to the statement of profit or loss on the straight-line basis over the
       lease terms. Where the Group is the lessee, rentals payable under operating leases net of any
       incentives received from the lessor are charged to the statement of profit or loss on the straight-
       line basis over the lease terms.

       Prepaid land lease payments under operating leases are initially stated at cost and subsequently
       recognised on the straight-line basis over the lease terms.

       Investments and other financial assets
       Initial recognition and measurement
       Financial assets are classified, at initial recognition, as financial assets at fair value through profit
       or loss, loans and receivables and available-for-sale financial investments, or as derivatives
       designated as hedging instruments in an effective hedge, as appropriate. When financial assets
       are recognised initially, they are measured at fair value plus transaction costs that are attributable
       to the acquisition of the financial assets, except in the case of financial assets recorded at fair value
       through profit or loss.

       All regular way purchases and sales of financial assets are recognised on the trade date, that is,
       the date that the Group commits to purchase or sell the asset. Regular way purchases or sales are
       purchases or sales of financial assets that require delivery of assets within the period generally
       established by regulation or convention in the marketplace.




                                                      28

                                               EXHIBIT C
                                               Page 67
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 32 of3389of 90 Page
                                                                           Page     ID
                                                                                ID #:64
                                      #:323

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Investments and other financial assets (continued)
       Subsequent measurement
       The subsequent measurement of financial assets depends on their classification as follows:

       Financial assets at fair value through profit or loss
       Financial assets at fair value through profit or loss include financial assets held for trading and
       financial assets designated upon initial recognition as at fair value through profit or loss. Financial
       assets are classified as held for trading if they are acquired for the purpose of sale in the near term.
       Derivatives, including separated embedded derivatives, are also classified as held for trading
       unless they are designated as effective hedging instruments as defined by HKAS 39.

       Financial assets at fair value through profit or loss are carried in the statement of financial position
       at fair value with positive net changes in fair value presented as other income and gains and
       negative net changes in fair value presented as other expense in the statement of profit or loss.
       These net fair value changes do not include any dividends or interest earned on these financial
       assets, which are recognised in accordance with the policies set out for “Revenue recognition”
       below.

       Financial assets designated upon initial recognition as at fair value through profit or loss are
       designated at the date of initial recognition and only if the criteria in HKAS 39 are satisfied.

       Derivatives embedded in host contracts are accounted for as separate derivatives and recorded at
       fair value if their economic characteristics and risks are not closely related to those of the host
       contracts and the host contracts are not held for trading or designated as at fair value through profit
       or loss. These embedded derivatives are measured at fair value with changes in fair value
       recognised in the statement of profit or loss. Reassessment only occurs if there is either a change
       in the terms of the contract that significantly modifies the cash flows that would otherwise be
       required or a reclassification of a financial asset out of the fair value through profit or loss category.

       Loans and receivables
       Loans and receivables are non-derivative financial assets with fixed or determinable payments that
       are not quoted in an active market. After initial measurement, such assets are subsequently
       measured at amortised cost using the effective interest rate method less any allowance for
       impairment. Amortised cost is calculated by taking into account any discount or premium on
       acquisition and includes fees or costs that are an integral part of the effective interest rate. The
       effective interest rate amortisation is included in other income and gains in the statement of profit
       or loss. The loss arising from impairment is recognised in the statement of profit or loss in finance
       cost for loans and in administrative expenses for receivables.




                                                       29

                                                EXHIBIT C
                                                Page 68
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 33 of3489of 90 Page
                                                                           Page     ID
                                                                                ID #:65
                                      #:324

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017

  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Investments and other financial assets (continued)
       Subsequent measurement (continued)
       Available-for-sale financial investments
       Available-for-sale financial investments are non-derivative financial assets in listed and unlisted
       equity investments and debt securities. Equity investments classified as available for sale are those
       which are neither classified as held for trading nor designated as at fair value through profit or loss.
       Debt securities in this category are those which are intended to be held for an indefinite period of
       time and which may be sold in response to needs for liquidity or in response to changes in market
       conditions.

       After initial recognition, available-for-sale financial investments are subsequently measured at fair
       value, with unrealised gains or losses recognised as other comprehensive income in the available-
       for-sale investment revaluation reserve until the investment is derecognised, at which time the
       cumulative gain or loss is recognised in the statement of profit or loss in other income or other
       expense, or until the investment is determined to be impaired, when the cumulative gain or loss is
       reclassified from the available-for-sale investment revaluation reserve to the statement of profit or
       loss in administrative expenses. Interest and dividends earned whilst holding the available-for-sale
       financial investments are reported as interest income and dividend income, respectively and are
       recognised in the statement of profit or loss as other income in accordance with the policies set out
       for “Revenue recognition” below.

       When the fair value of unlisted equity investments cannot be reliably measured because (a) the
       variability in the range of reasonable fair value estimates is significant for that investment or (b) the
       probabilities of the various estimates within the range cannot be reasonably assessed and used in
       estimating fair value, such investments are stated at cost less any impairment losses.

       The Group evaluates whether the ability and intention to sell its available-for-sale financial assets
       in the near term are still appropriate. When, in rare circumstances, the Group is unable to trade
       these financial assets due to inactive markets, the Group may elect to reclassify these financial
       assets if management has the ability and intention to hold the assets for the foreseeable future or
       until maturity.

       For a financial asset reclassified from the available-for-sale category, the fair value carrying amount
       at the date of reclassification becomes its new amortised cost and any previous gain or loss on
       that asset that has been recognised in equity is amortised to profit or loss over the remaining life
       of the investment using the effective interest rate. Any difference between the new amortised cost
       and the maturity amount is also amortised over the remaining life of the asset using the effective
       interest rate. If the asset is subsequently determined to be impaired, then the amount recorded in
       equity is reclassified to the statement of profit or loss.




                                                      30

                                               EXHIBIT C
                                               Page 69
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 34 of3589of 90 Page
                                                                           Page     ID
                                                                                ID #:66
                                      #:325

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Derecognition of financial assets
       A financial asset (or, where applicable, a part of a financial asset or part of a group of similar
       financial assets) is primarily derecognised (i.e., removed from the Group’s consolidated statement
       of financial position) when:

          the rights to receive cash flows from the asset have expired; or

          the Group has transferred its rights to receive cash flows from the asset or has assumed an
           obligation to pay the received cash flows in full without material delay to a third party under a
           "pass-through" arrangement; and either (a) the Group has transferred substantially all the risks
           and rewards of the asset, or (b) the Group has neither transferred nor retained substantially all
           the risks and rewards of the asset, but has transferred control of the asset.

       When the Group has transferred its rights to receive cash flows from an asset or has entered into
       a pass-through arrangement, it evaluates if and to what extent it has retained the risk and rewards
       of ownership of the asset. When it has neither transferred nor retained substantially all the risks
       and rewards of the asset nor transferred control of the asset, the Group continues to recognise the
       transferred asset to the extent of the Group’s continuing involvement. In that case, the Group also
       recognises an associated liability. The transferred asset and the associated liability are measured
       on a basis that reflects the rights and obligations that the Group has retained.

       Continuing involvement that takes the form of a guarantee over the transferred asset is measured
       at the lower of the original carrying amount of the asset and the maximum amount of consideration
       that the Group could be required to repay.

       Impairment of financial assets
       The Group assesses at the end of each reporting period whether there is objective evidence that
       a financial asset or a group of financial assets is impaired. An impairment exists if one or more
       events that occurred after the initial recognition of the asset have an impact on the estimated future
       cash flows of the financial asset or the group of financial assets that can be reliably estimated.
       Evidence of impairment may include indications that a debtor or a group of debtors is experiencing
       significant financial difficulty, default or delinquency in interest or principal payments, the probability
       that they will enter bankruptcy or other financial reorganisation and observable data indicating that
       there is a measurable decrease in the estimated future cash flows, such as changes in arrears or
       economic conditions that correlate with defaults.




                                                       31

                                                EXHIBIT C
                                                Page 70
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 35 of3689of 90 Page
                                                                           Page     ID
                                                                                ID #:67
                                      #:326

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Impairment of financial assets (continued)
       Financial assets carried at amortised cost
       For financial assets carried at amortised cost, the Group first assesses whether impairment exists
       individually for financial assets that are individually significant, or collectively for financial assets
       that are not individually significant. If the Group determines that no objective evidence of
       impairment exists for an individually assessed financial asset, whether significant or not, it includes
       the asset in a group of financial assets with similar credit risk characteristics and collectively
       assesses them for impairment. Assets that are individually assessed for impairment and for which
       an impairment loss is, or continues to be, recognised are not included in a collective assessment
       of impairment.

       The amount of any impairment loss identified is measured as the difference between the asset’s
       carrying amount and the present value of estimated future cash flows (excluding future credit
       losses that have not yet been incurred). The present value of the estimated future cash flows is
       discounted at the financial asset’s original effective interest rate (i.e., the effective interest rate
       computed at initial recognition).

       The carrying amount of the asset is reduced through the use of an allowance account and the loss
       is recognised in the statement of profit or loss. Interest income continues to be accrued on the
       reduced carrying amount using the rate of interest used to discount the future cash flows for the
       purpose of measuring the impairment loss. Loans and receivables together with any associated
       allowance are written off when there is no realistic prospect of future recovery and all collateral has
       been realised or has been transferred to the Group.

       If, in a subsequent period, the amount of the estimated impairment loss increases or decreases
       because of an event occurring after the impairment was recognised, the previously recognised
       impairment loss is increased or reduced by adjusting the allowance account. If a write-off is later
       recovered, the recovery is credited to administrative expenses in the statement of profit or loss.

       Available-for-sale financial investments
       For available-for-sale financial investments, the Group assesses at the end of each reporting period
       whether there is objective evidence that an investment or a group of investments is impaired.

       If an available-for-sale asset is impaired, an amount comprising the difference between its cost (net
       of any principal payment and amortisation) and its current fair value, less any impairment loss
       previously recognised in the statement of profit or loss, is removed from other comprehensive
       income and recognised in the statement of profit or loss.

       In the case of equity investments classified as available for sale, objective evidence would include
       a significant or prolonged decline in the fair value of an investment below its cost. “Significant” is
       evaluated against the original cost of the investment and “prolonged” against the period in which
       the fair value has been below its original cost. Where there is evidence of impairment, the
       cumulative loss - measured as the difference between the acquisition cost and the current fair
       value, less any impairment loss on that investment previously recognised in the statement of profit
       or loss - is removed from other comprehensive income and recognised in the statement of profit or
       loss. Impairment losses on equity instruments classified as available for sale are not reversed
       through the statement of profit or loss. Increases in their fair value after impairment are recognised
       directly in other comprehensive income.

       The determination of what is “significant” or “prolonged” requires judgement. In making this
       judgement, the Group evaluates, among other factors, the duration or extent to which the fair value
       of an investment is less than its cost.

                                                      32

                                               EXHIBIT C
                                               Page 71
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 36 of3789of 90 Page
                                                                           Page     ID
                                                                                ID #:68
                                      #:327

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Financial liabilities
       Initial recognition and measurement
       Financial liabilities are classified, at initial recognition, as financial liabilities at fair value through
       profit or loss, loans and borrowings, or as derivatives designated as hedging instruments in an
       effective hedge, as appropriate.

       All financial liabilities are recognised initially at fair value and, in the case of loans and borrowings,
       net of directly attributable transaction costs.

       The Group’s financial liabilities include trade and notes payables, bank advances on factored trade
       receivables, other payables, amounts due to related companies, derivative financial instruments
       and interest-bearing bank borrowings.

       Subsequent measurement
       The subsequent measurement of financial liabilities depends on their classification as follows:

       Financial liabilities at fair value through profit or loss
       Financial liabilities at fair value through profit or loss include financial liabilities held for trading and
       financial liabilities designated upon initial recognition as at fair value through profit or loss.

       Financial liabilities designated upon initial recognition as at fair value through profit or loss are
       designated at the date of initial recognition and only if the criteria in HKAS 39 are satisfied.

       Loans and borrowings
       After initial recognition, interest-bearing loans and borrowings are subsequently measured at
       amortised cost, using the effective interest rate method unless the effect of discounting would be
       immaterial, in which case they are stated at cost. Gains and losses are recognised in the statement
       of profit or loss when the liabilities are derecognised as well as through the effective interest rate
       amortisation process.

       Amortised cost is calculated by taking into account any discount or premium on acquisition and
       fees or costs that are an integral part of the effective interest rate. The effective interest rate
       amortisation is included in finance costs in the statement of profit or loss.

       Derecognition of financial liabilities
       A financial liability is derecognised when the obligation under the liability is discharged or cancelled,
       or expires.

       When an existing financial liability is replaced by another from the same lender on substantially
       different terms, or the terms of an existing liability are substantially modified, such an exchange or
       modification is treated as a derecognition of the original liability and a recognition of a new liability,
       and the difference between the respective carrying amounts is recognised in the statement of profit
       or loss.

       Offsetting of financial instruments
       Financial assets and financial liabilities are offset and the net amount is reported in the statement
       of financial position if there is a currently enforceable legal right to offset the recognised amounts
       and there is an intention to settle on a net basis, or to realise the assets and settle the liabilities
       simultaneously.




                                                        33

                                                 EXHIBIT C
                                                 Page 72
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 37 of3889of 90 Page
                                                                           Page     ID
                                                                                ID #:69
                                      #:328

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Derivative financial instruments and hedge accounting
       Initial recognition and subsequent measurement
       The Group uses derivative financial instruments, such as forward currency contracts and interest
       rate swaps, to hedge its foreign currency risk and interest rate risk, respectively. Such derivative
       financial instruments are initially recognised at fair value on the date on which a derivative contract
       is entered into and are subsequently remeasured at fair value. Derivatives are carried as assets
       when the fair value is positive and as liabilities when the fair value is negative.

       Any gains or losses arising from changes in fair value of derivatives are taken directly to the
       statement of profit or loss, except for the effective portion of cash flow hedges, which is recognised
       in other comprehensive income and later reclassified to profit or loss when the hedged item affects
       profit or loss.

       For the purpose of hedge accounting, hedges are classified as:

          fair value hedges when hedging the exposure to changes in the fair value of a recognised asset
           or liability or an unrecognised firm commitment; or

          cash flow hedges when hedging the exposure to variability in cash flows that is either
           attributable to a particular risk associated with a recognised asset or liability or a highly
           probable forecast transaction, or a foreign currency risk in an unrecognised firm commitment;
           or

          hedges of a net investment in a foreign operation.

       At the inception of a hedge relationship, the Group formally designates and documents the hedge
       relationship to which the Group wishes to apply hedge accounting, the risk management objective
       and its strategy for undertaking the hedge. The documentation includes identification of the hedging
       instrument, the hedged item or transaction, the nature of the risk being hedged and how the Group
       will assess the hedging instrument’s effectiveness of changes in the hedging instrument’s fair value
       in offsetting the exposure to changes in the hedged item’s fair value or cash flows attributable to
       the hedged risk. Such hedges are expected to be highly effective in achieving offsetting changes
       in fair value or cash flows and are assessed on an ongoing basis to determine that they actually
       have been highly effective throughout the financial reporting periods for which they were
       designated.

       Hedges which meet the strict criteria for hedge accounting are accounted for as follows:

       Cash flow hedges
       The effective portion of the gain or loss on the hedging instrument is recognised directly in other
       comprehensive income in the hedging reserve, while any ineffective portion is recognised
       immediately in the statement of profit or loss.

       Amounts recognised in other comprehensive income are transferred to the statement of profit or
       loss when the hedged transaction affects profit or loss, such as when hedged financial income or
       financial expense is recognised or when a forecast sale occurs.




                                                     34

                                              EXHIBIT C
                                              Page 73
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 38 of3989of 90 Page
                                                                           Page     ID
                                                                                ID #:70
                                      #:329

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Derivative financial instruments and hedge accounting (continued)
       If the hedging instrument expires or is sold, terminated or exercised without replacement or rollover
       (as part of the hedging strategy), or if its designation as a hedge is revoked, or when the hedge no
       longer meets the criteria for hedge accounting, the amounts previously recognised in other
       comprehensive income remain in other comprehensive income until the forecast transaction occurs
       or the foreign currency firm commitment is met.

       Current versus non-current classification
       Derivative instruments that are not designated as effective hedging instruments are classified as
       current or non-current or separated into current and non-current portions based on an assessment
       of the facts and circumstances (i.e., the underlying contracted cash flows).

          Where the Group expects to hold a derivative as an economic hedge (and does not apply
           hedge accounting) for a period beyond 12 months after the end of the reporting period, the
           derivative is classified as non-current (or separated into current and non-current portions)
           consistently with the classification of the underlying item.

          Embedded derivatives that are not closely related to the host contract are classified
           consistently with the cash flows of the host contract.

          Derivative instruments that are designated as, and are effective hedging instruments, are
           classified consistently with the classification of the underlying hedged item. The derivative
           instruments are separated into current portions and non-current portions only if a reliable
           allocation can be made.

       Inventories
       Inventories are stated at the lower of cost and net realisable value. Cost is determined on the
       weighted average or standard costing basis and, in the case of work in progress and finished
       goods, comprises direct materials, direct labour and an appropriate proportion of overheads. Net
       realisable value is based on estimated selling prices less any estimated costs to be incurred to
       completion and disposal.

       Cash and cash equivalents
       For the purpose of the consolidated statement of cash flows, cash and cash equivalents comprise
       cash on hand and demand deposits, and short-term highly liquid investments that are readily
       convertible into known amounts of cash, are subject to an insignificant risk of changes in value,
       and have a short maturity of generally within three months when acquired, less bank overdrafts
       which are repayable on demand and form an integral part of the Group’s cash management.

       For the purpose of the consolidated statement of financial position, cash and cash equivalents
       comprise cash on hand and at banks, including term deposits, and assets similar in nature to cash,
       which are not restricted as to use.




                                                    35

                                              EXHIBIT C
                                              Page 74
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 39 of4089of 90 Page
                                                                           Page     ID
                                                                                ID #:71
                                      #:330

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Provisions
       A provision is recognised when a present obligation (legal or constructive) has arisen as a result
       of a past event and it is probable that a future outflow of resources will be required to settle the
       obligation, provided that a reliable estimate can be made of the amount of the obligation.

       When the effect of discounting is material, the amount recognised for a provision is the present
       value at the end of the reporting period of the future expenditures expected to be required to settle
       the obligation. The increase in the discounted present value amount arising from the passage of
       time is included in finance costs in the statement of profit or loss.

       Provisions for product warranties granted by the Group on certain products are recognised based
       on sales volume and past experience of the level of repairs and returns, discounted to their present
       values as appropriate.

       Income tax
       Income tax comprises current and deferred tax. Income tax relating to items recognised outside
       profit or loss is recognised outside profit or loss, either in other comprehensive income or directly
       in equity.

       Current tax assets and liabilities are measured at the amount expected to be recovered from or
       paid to the taxation authorities, based on tax rates (and tax laws) that have been enacted or
       substantively enacted by the end of the reporting period, taking into consideration interpretations
       and practices prevailing in the countries in which the Group operates.

       Deferred tax is provided, using the liability method, on all temporary differences at the end of the
       reporting period between the tax bases of assets and liabilities and their carrying amounts for
       financial reporting purposes.

       Deferred tax liabilities are recognised for all taxable temporary differences, except:

          when the deferred tax liability arises from the initial recognition of goodwill or an asset or liability
           in a transaction that is not a business combination and, at the time of the transaction, affects
           neither the accounting profit nor taxable profit or loss; and

          in respect of taxable temporary differences associated with investments in subsidiaries,
           associates and joint ventures, when the timing of the reversal of the temporary differences can
           be controlled and it is probable that the temporary differences will not reverse in the
           foreseeable future.




                                                       36

                                                EXHIBIT C
                                                Page 75
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 40 of4189of 90 Page
                                                                           Page     ID
                                                                                ID #:72
                                      #:331

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Income tax (continued)
       Deferred tax assets are recognised for all deductible temporary differences, the carryforward of
       unused tax credits and any unused tax losses. Deferred tax assets are recognised to the extent
       that it is probable that taxable profit will be available against which the deductible temporary
       differences, the carryforward of unused tax credits and unused tax losses can be utilised, except:

          when the deferred tax asset relating to the deductible temporary differences arises from the
           initial recognition of an asset or liability in a transaction that is not a business combination and,
           at the time of the transaction, affects neither the accounting profit nor taxable profit or loss; and

          in respect of deductible temporary differences associated with investments in subsidiaries,
           associates and joint ventures, deferred tax assets are only recognised to the extent that it is
           probable that the temporary differences will reverse in the foreseeable future and taxable profit
           will be available against which the temporary differences can be utilised.

       The carrying amount of deferred tax assets is reviewed at the end of each reporting period and
       reduced to the extent that it is no longer probable that sufficient taxable profit will be available to
       allow all or part of the deferred tax asset to be utilised. Unrecognised deferred tax assets are
       reassessed at the end of each reporting period and are recognised to the extent that it has become
       probable that sufficient taxable profit will be available to allow all or part of the deferred tax asset
       to be recovered.

       Deferred tax assets and liabilities are measured at the tax rates that are expected to apply to the
       period when the asset is realised or the liability is settled, based on tax rates (and tax laws) that
       have been enacted or substantively enacted by the end of the reporting period.

       Deferred tax assets and deferred tax liabilities are offset if and only if the Group has a legally
       enforceable right to set off current tax assets and current tax liabilities and the deferred tax assets
       and deferred tax liabilities relate to income taxes levied by the same taxation authority on either
       the same taxable entity or different taxable entities which intend either to settle current tax liabilities
       and assets on a net basis, or to realise the assets and settle the liabilities simultaneously, in each
       future period in which significant amounts of deferred tax liabilities or assets are expected to be
       settled or recovered.

       Government grants
       Government grants are recognised when there is reasonable assurance that the grant will be
       received and all attaching conditions will be complied with. The grant is measured as the amount
       received or receivable where it takes the form of a cash asset, or at fair value where it is not a cash
       asset. Where the fair value cannot be reliably obtained, it should be measured at the nominal value.

       In accordance with the stipulations of the government instruments, government grants applied
       towards acquisition or the formation of long-term assets in other manners are asset-related
       government grants; the instruments unspecifically refer to the exercise of judgement based on the
       basic conditions for receiving the asset-related grant applied towards or the formation of long-term
       assets in other manners. All other grants are recognized as income-related government grants.




                                                       37

                                                EXHIBIT C
                                                Page 76
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 41 of4289of 90 Page
                                                                           Page     ID
                                                                                ID #:73
                                      #:332

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Government grants (continued)
       Government grants relating to income and applied to make up for related costs or losses in future
       periods shall be recognised as deferred income, and shall be recognised in current profit or loss or
       written off against related costs of the period for which related costs are recognised. Government
       grants specifically applied for the reimbursement of incurred related costs and expenses shall be
       directly set off against related costs; government grants relating to day-to-day activities but not
       applied in specific reimbursement shall be recognised in “other income”. Government grants not
       relating to day-to-day activities shall be recognised under non-operating income or expense.

       Government grants relating to assets shall be written off against the book value of the asset
       concerned, and credited to profit or loss over the useful life of the asset concerned by reasonable
       and systematic instalments (provided that government grants measured at nominal value shall be
       directly recognized in current profit or loss). Where the asset concerned is disposed of, transferred,
       retired or damaged prior to the end of its useful life, the balance of the deferred income yet to be
       allocated shall be transferred to “asset disposal” under current profit or loss.

       Revenue recognition
       Revenue is recognised when it is probable that the economic benefits will flow to the Group and
       when the revenue can be measured reliably, on the following bases:

       (a)   from the sale of goods, when the significant risks and rewards of ownership have been
             transferred to the buyer, provided that the Group maintains neither managerial involvement
             to the degree usually associated with ownership, nor effective control over the goods sold;

       (b)   from the rendering of services, upon provision of the relevant services;

       (c)   rental income, on a time proportion basis over the lease terms;

       (d)   interest income, on an accrual basis using the effective interest method by applying the rate
             that exactly discounts the estimated future cash receipts over the expected life of the financial
             instrument or a shorter period, when appropriate, to the net carrying amount of the financial
             asset; and

       (e)   dividend income, when the shareholders’ right to receive payment has been established.




                                                     38

                                              EXHIBIT C
                                              Page 77
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 42 of4389of 90 Page
                                                                           Page     ID
                                                                                ID #:74
                                      #:333

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Employee benefits
       Share-based payments
       The Company operated the Share Option Scheme and the Share Award Scheme for the purpose
       of providing incentives and rewards to eligible participants (including employees) who contribute to
       the success of the Group’s operations. Employees (including directors of the Company) of the
       Group received remuneration in the form of share-based payments, whereby employees render
       services as consideration for equity instruments ("equity-settled transactions").

       The cost of equity-settled transactions with employees for grants is measured by reference to the
       fair value at the date at which they are granted. The fair value of share options is determined by
       an external valuer using a binomial model.

       The cost of equity-settled transactions is recognised in employee benefit expense, together with a
       corresponding increase in equity, over the period in which the performance and/or service
       conditions are fulfilled. The cumulative expense recognised for equity-settled transactions at the
       end of each reporting period until the vesting date reflects the extent to which the vesting period
       has expired and the Group’s best estimate of the number of equity instruments that will ultimately
       vest. The charge or credit to the statement of profit or loss for a period represents the movement
       in the cumulative expense recognised as at the beginning and end of that period.

       Service and non-market performance conditions are not taken into account when determining the
       grant date fair value of awards, but the likelihood of the conditions being met is assessed as part
       of the Group’s best estimate of the number of equity instruments that will ultimately vest. Market
       performance conditions are reflected within the grant date fair value. Any other conditions attached
       to an award, but without an associated service requirement, are considered to be non-vesting
       conditions. Non-vesting conditions are reflected in the fair value of an award and lead to an
       immediate expensing of an award unless there are also service and/or performance conditions.

       For awards that do not ultimately vest because non-market performance and/or service conditions
       have not been met, no expense is recognised. Where awards include a market or non-vesting
       condition, the transactions are treated as vesting irrespective of whether the market or non-vesting
       condition is satisfied, provided that all other performance and/or service conditions are satisfied.

       Where the terms of an equity-settled award are modified, as a minimum an expense is recognised
       as if the terms had not been modified, if the original terms of the award are met. In addition, an
       expense is recognised for any modification that increases the total fair value of the share-based
       payments, or is otherwise beneficial to the employee as measured at the date of modification.

       Where an equity-settled award is cancelled, it is treated as if it had vested on the date of
       cancellation, and any expense not yet recognised for the award is recognised immediately. This
       includes any award where non-vesting conditions within the control of either the Group or the
       employee are not met. However, if a new award is substituted for the cancelled award, and is
       designated as a replacement award on the date that it is granted, the cancelled and new awards
       are treated as if they were a modification of the original award, as described in the previous
       paragraph.




                                                    39

                                             EXHIBIT C
                                             Page 78
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 43 of4489of 90 Page
                                                                           Page     ID
                                                                                ID #:75
                                      #:334

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Employee benefits (continued)
       Central pension scheme
       Subsidiaries operating in Mainland China have participated in the central pension scheme (the
       “CPS”) operated by the PRC government for all of their employees. These PRC subsidiaries are
       required to contribute a certain percentage of their covered payroll to the CPS to fund the benefits.
       The only obligation of the Group with respect to the CPS is to pay the ongoing required
       contributions under the CPS. Contributions under the CPS are charged to the statement of profit
       or loss as they become payable in accordance with the rules of the CPS.

       Mandatory Provident Fund
       The Company’s subsidiaries, incorporated in Hong Kong, operate a defined contribution Mandatory
       Provident Fund retirement benefit scheme (the “MPF Scheme”) under the Mandatory Provident
       Fund Schemes Ordinance for all of its employees in Hong Kong. Contributions are made based on
       a percentage of the employees’ basic salaries and are charged to the statement of profit or loss as
       they become payable in accordance with the rules of the MPF Scheme. The assets of the MPF
       Scheme are held separately from those of the Group in an independently administered fund. The
       employer contributions vest fully with the employees when contributed into the MPF Scheme
       except for the employer voluntary contributions, which are refunded to the Company’s subsidiaries
       which are incorporated in Hong Kong when an employee leaves employment prior to the
       contributions vesting fully, in accordance with the rules of the MPF Scheme.

       Retirement indemnities
       TCT SAS, a subsidiary of the Company incorporated in France, operates a defined contribution
       plan and a defined benefit pension plan (the “Pension Plan”). For the defined contribution plan,
       TCT SAS is not liable for any legal or constructive obligations under the contribution plan beyond
       the contributions paid, and no provision as such is made. For the pension plan, corresponding to
       retirement indemnities relating to TCT SAS’s employees, liabilities and prepaid expenses are
       determined as follows:

          Using the projected unit credit method, with the projected final salary, which takes into
           consideration each period of service giving rise to an additional unit of benefit entitlement and
           measures each unit separately to build up the final obligation. Actuarial assumptions comprise
           mortality, rates of employee turnover and projection of future salary levels; and

          actuarial gains and losses are recognised as income or expenses when the net cumulative
           unrecognised actuarial gains and losses for the pension plan at the end of the previous period
           exceed 10% of the higher of the defined benefit obligation and the fair value of plan assets at
           that date. These gains or losses are recognised over the expected average remaining service
           periods of the employees participating in the pension plan.




                                                    40

                                              EXHIBIT C
                                              Page 79
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 44 of4589of 90 Page
                                                                           Page     ID
                                                                                ID #:76
                                      #:335

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Borrowing costs
       Borrowing costs directly attributable to the acquisition, construction or production of qualifying
       assets, i.e., assets that necessarily take a substantial period of time to get ready for their intended
       use or sale, are capitalised as part of the cost of those assets. The capitalisation of such borrowing
       costs ceases when the assets are substantially ready for their intended use or sale. Investment
       income earned on the temporary investment of specific borrowings pending their expenditure on
       qualifying assets is deducted from the borrowing costs capitalised. All other borrowing costs are
       expensed in the period in which they are incurred. Borrowing costs consist of interest and other
       costs that an entity incurs in connection with the borrowing of funds.

       Dividends
       Final dividends are recognised as a liability when they are approved by the shareholders in a
       general meeting. Proposed final dividends are disclosed in the notes to the financial statement.

       Interim dividends are simultaneously proposed and declared, because the Company’s
       memorandum and articles of association grant the directors of the Company the authority to
       declare such dividends. Consequently, interim dividends are recognised immediately as a liability
       when they are proposed and declared.

       Foreign currencies
       These financial statements are presented in Hong Kong dollars, which is the Company’s functional
       currency. Each entity in the Group determines its own functional currency and items included in
       the financial statements of each entity are measured using that functional currency. Foreign
       currency transactions recorded by the entities in the Group are initially recorded using their
       respective functional currency rates prevailing at the dates of the transactions. Monetary assets
       and liabilities denominated in foreign currencies are translated at the functional currency rates of
       exchange ruling at the end of the reporting period. Differences arising on settlement or translation
       of monetary items are recognised in the statement of profit or loss.

       Non-monetary items that are measured in terms of historical cost in a foreign currency are
       translated using the exchange rates at the dates of the initial transactions. Non-monetary items
       measured at fair value in a foreign currency are translated using the exchange rates at the date
       when the fair value was measured. The gain or loss arising on translation of a non-monetary item
       measured at fair value is treated in line with the recognition of the gain or loss on change in fair
       value of the item (i.e., translation difference on the item whose fair value gain or loss is recognised
       in other comprehensive income or profit or loss is also recognised in other comprehensive income
       or profit or loss, respectively).

       The functional currencies of certain overseas subsidiaries, joint ventures and associates are
       currencies other than the Hong Kong dollar. As at the end of the reporting period, the assets and
       liabilities of these entities are translated into Hong Kong dollars at the exchange rates prevailing at
       the end of the reporting period and their statements of profit or loss are translated into Hong Kong
       dollars at the weighted average exchange rates for the year.




                                                     41

                                              EXHIBIT C
                                              Page 80
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 45 of4689of 90 Page
                                                                           Page     ID
                                                                                ID #:77
                                      #:336

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  5.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

       Foreign currencies (continued)
       The resulting exchange differences are recognised in other comprehensive income and
       accumulated in the exchange fluctuation reserve. On disposal of a foreign operation, the
       component of other comprehensive income relating to that particular foreign operation is
       recognised in the statement of profit or loss.

       Any goodwill arising on the acquisition of a foreign operation and any fair value adjustments to the
       carrying amounts of assets and liabilities arising on acquisition are treated as assets and liabilities
       of the foreign operation and translated at the closing rate.

       For the purpose of the consolidated statement of cash flows, the cash flows of overseas
       subsidiaries are translated into Hong Kong dollars at the exchange rates ruling at the dates of the
       cash flows. Frequently recurring cash flows of overseas subsidiaries which arise throughout the
       year are translated into Hong Kong dollars at the weighted average exchange rates for the year.


  6.   SIGNIFICANT ACCOUNTING JUDGEMENTS AND ESTIMATES

       The preparation of the Group’s financial statements requires management to make judgements,
       estimates and assumptions that affect the reported amounts of revenues, expenses, assets and
       liabilities, and their accompanying disclosures, and the disclosure of contingent liabilities.
       Uncertainty about these assumptions and estimates could result in outcomes that could require a
       material adjustment to the carrying amounts of the assets or liabilities affected in the future.

       Judgements
       In the process of applying the Group’s accounting policies, management has made the following
       judgements, apart from those involving estimations which have the most significant effect on the
       amounts recognised in the financial statements:

       Operating lease commitments – Group as lessor
       The Group has entered into commercial property leases on its investment property portfolio. The
       Group has determined, based on an evaluation of the terms and conditions of the arrangements,
       that it retains all the significant risks and rewards of ownership of these properties which are leased
       out on operating leases.

       Classification between investment properties and owner-occupied properties
       The Group determines whether a property qualifies as an investment property, and has developed
       criteria in making that judgement. Investment property is a property held to earn rentals or for
       capital appreciation or both. Therefore, the Group considers whether a property generates cash
       flows largely independently of the other assets held by the Group. Some properties comprise a
       portion that is held to earn rentals or for capital appreciation and another portion that is held for
       use in the production or supply of goods or services or for administrative purposes. If these portions
       could be sold separately or leased out separately under a finance lease, the Group accounts for
       the portions separately. If the portions could not be sold separately, the property is an investment
       property only if an insignificant portion is held for use in the production or supply of goods or
       services or for administrative purposes. Judgement is made on an individual property basis to
       determine whether ancillary services are so significant that a property does not qualify as an
       investment property.




                                                     42

                                              EXHIBIT C
                                              Page 81
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 46 of4789of 90 Page
                                                                           Page     ID
                                                                                ID #:78
                                      #:337

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  6.   SIGNIFICANT ACCOUNTING JUDGEMENTS AND ESTIMATES (continued)

       Estimation uncertainty
       The key assumptions concerning the future and other key sources of estimation uncertainty at the
       end of the reporting period, that have a significant risk of causing a material adjustment to the
       carrying amounts of assets and liabilities within the next financial year, are described below:

       Impairment of non-financial assets (other than goodwill)
       The Group assesses whether there are any indicators of impairment for all non-financial assets at
       the end of each reporting period. Indefinite life intangible assets are tested for impairment annually
       and at other times when such an indicator exists. Other non-financial assets are tested for
       impairment when there are indicators that the carrying amounts may not be recoverable. An
       impairment exists when the carrying value of an asset or a cash-generating unit exceeds its
       recoverable amount, which is the higher of its fair value less costs of disposal and its value in use.
       The calculation of the fair value less costs of disposal is based on available data from binding sales
       transactions in an arm’s length transaction of similar assets or observable market prices less
       incremental costs for disposing of the asset. When value in use calculations are undertaken,
       management must estimate the expected future cash flows from the asset or cash-generating unit
       and choose a suitable discount rate in order to calculate the present value of those cash flows.

       Warranty provisions
       The Group generally offers warranties for its produ cts for 12 to 24 months. Managemen t
       estimates the related provisions for future warranty claims based on historical warrant y
       claim information, as well as recent trends that might suggest that past cost informatio n
       may differ from future claims.

       As the Group is continually upgrading its product designs and launching new models, it is possible
       that the past experience of the level of repairs and returns is not indicative of future claims that it
       will receive in respect of past sales. Any increase or decrease in the actual claims would affect
       profit or loss in future years. As at 31 December 2017, the carrying amount of warranty provisions
       was HK$305,867,000 (2016: HK$317,435,000). Further details are included in note 29 to the
       financial statements.

       Impairment of goodwill
       The Group determines whether goodwill is impaired at least on an annual basis. This requires an
       estimation of the value in use of the cash-generating units to which the goodwill is allocated.
       Estimating the value in use requires the Group to make an estimate of the expected future cash
       flows from the cash-generating units and also to choose a suitable discount rate in order to
       calculate the present value of those cash flows. The carrying amount of goodwill at 31 December
       2017 was HK$253,883,000 (2016: HK$253,954,000). Further details are given in note 16 to the
       financial statements.




                                                     43

                                              EXHIBIT C
                                              Page 82
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 47 of4889of 90 Page
                                                                           Page     ID
                                                                                ID #:79
                                      #:338

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  6.   SIGNIFICANT ACCOUNTING JUDGEMENTS AND ESTIMATES (continued)

       Estimation uncertainty (continued)
       Provision against obsolete and slow-moving inventories
       The Group reviews the condition of its inventories and makes provisions against obsolete and slow-
       moving inventory items which are identified as no longer suitable for sale or use. Management
       estimates the net realisable value for such inventories based primarily on the latest invoice prices
       and current market conditions. The Group carries out an inventory review when an indication of
       impairment exists and makes provisions against obsolete and slow-moving items. Management
       reassesses the estimation when an indication of impairment exists.

       The provision against obsolete and slow-moving inventories requires the use of judgements and
       estimates. Where the expectation is different from the original estimate, such difference will impact
       on the carrying value of inventories and the write-down of inventories recognised in the periods in
       which such estimates have been changed. The carrying amount of inventories at 31 December
       2017 was HK$1,958,421,000 (2016: HK$2,952,483,000). Further details are given in note 20 to
       the financial statements.

       Deferred tax assets
       Deferred tax assets are recognised for unused tax losses and other deductible temporary
       differences to the extent that it is probable that taxable profit will be available against which the
       unused tax losses and other deductible temporary differences can be utilised. Significant
       management judgement is required to determine the amount of deferred tax assets that can be
       recognised, based upon the likely timing and level of future taxable profits together with future tax
       planning strategies. The carrying amount of deferred tax assets at 31 December 2017 was
       HK$240,142,000 (2016: HK$261,862,000). The amount of unrecognised tax losses at 31
       December 2017 was HK$6,321,570,000 (2016: HK$3,251,155,000). Further details are included
       in note 32 to the financial statements.

       Development costs
       Development costs are capitalised in accordance with the accounting policy for research and
       development costs in note 5 to the financial statements. Determining the amounts to be capitalised
       requires management to make assumptions regarding the expected future cash generation of the
       assets, discount rates to be applied and the expected period of benefits. At 31 December 2017,
       the best estimate of the carrying amount of deferred development costs was HK$355,832,000
       (2016: HK$896,473,000). Further details are included in note 15 to the financial statements.

       Impairment of available-for-sale investments
       The Group classifies certain assets as available for sale and recognises movements of their fair
       values in equity. When the fair value declines, management makes assumptions about the decline
       in value to determine whether there is an impairment that should be recognised in the statement
       of profit or loss. At 31 December 2017, impairment losses of HK$17,618,000 have been recognised
       for available-for-sales assets (2016: HK$10,721,000). The carrying amount of available-for-sale
       investments was HK$310,042,000 (2016: HK$397,988,000). Further details are included in note
       19 to the financial statements.




                                                    44

                                              EXHIBIT C
                                              Page 83
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 48 of4989of 90 Page
                                                                           Page     ID
                                                                                ID #:80
                                      #:339

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  7.   REVENUE, OTHER INCOME AND GAINS

       Revenue represents the net invoiced value of mobile devices and other products sold and services
       rendered during the year, after allowances for returns and trade discounts.

       An analysis of revenue, other income and gains is as follows:

                                                                                         2017               2016
                                                                                       HK$’000           HK$’000
                                                                                                       (Restated)
       Revenue
       Sale of mobile devices and other products and rendering of
         services                                                                   17,168,345        23,576,482

       Other income and gains
       Bank interest income                                                              22,472            38,680
       Gross rental income                                                               18,078            19,287
       Subsidy income*                                                                   60,889            56,987
       Value-added tax (“VAT”) refunds**                                                231,788           356,295
       Exchange gain, net (note 8)                                                      111,629           347,209
       Gain on disposal of subsidiaries (note 37)                                       135,675                 -
       Gain on disposal of items of property, plant and equipment                         2,102             6,284
       Gain on disposal of prepaid land lease payment and affiliated
         buildings (note 8)                                                               5,101                 -
       Dividend income from available-for-sale investments                                1,317             3,422
       Gain on disposal of an available-for-sale investments (note 8)                    44,582                 -
       Others                                                                            63,077            41,340

                                                                                        696,710           869,504

       *     Subsidy income represented various government grants which related to day-to-day activities and not
             specifically applied for the reimbursement of incurred related costs and expenses received by the
             Group in the PRC.

       **    During the years ended 31 December 2017 and 2016, several subsidiaries of the Company in the
             PRC, being designated as software enterprises, were entitled to VAT refunds at the effective VAT rates
             in excess of 3% after the payment of statutory net output VAT of 17%.




                                                       45

                                                EXHIBIT C
                                                Page 84
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 49 of5089of 90 Page
                                                                           Page     ID
                                                                                ID #:81
                                      #:340

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  8.   LOSS BEFORE TAX

       The Group’s loss before tax is arrived at after charging/(crediting):

                                                                                                 2017                2016
                                                                               Notes           HK$’000            HK$’000
                                                                                                                (Restated)
       Cost of inventories sold                                                            14,542,726          18,759,560
       Depreciation of property, plant and equipment                             12           191,273             210,822
       Depreciation of investment properties                                     13             6,875               2,101
       Recognition of prepaid land lease payments                                14             1,769               2,181
       Amortisation of computer software, intellectual property
        and ALCATEL brand license                                                15              58,590             55,985
       Research and development costs:
        Deferred expenditure amortised                                           15          1,593,568          1,450,536
        Current year expenditure                                                               272,013            309,322
                                                                                             1,865,581          1,759,858

       Minimum lease payments under operating leases                                             93,970            158,417
       Auditor’s remuneration                                                                     8,976              8,384
       Employee benefit expense
         Salaries and wages                                                                  2,013,576          2,082,727
         Equity-settled expenses:
           Share Options                                                                                -           11,407
           Share Award Scheme                                                                           -           29,341
         Pension scheme contributions
           (including the Pension Plan in note 30)                                             155,837            211,100
                                                                                             2,169,413          2,334,575

       Change in fair value in interest rate swap - non cash flow
         hedging                                                                 28               2,276            (2,726)
       Exchange gain, net**                                                       7           (111,629)          (347,209)
       Including: Exchange (gain)/loss on non-hedging derivative
                       financial instruments                                     28          (475,356)             129,472
                 Ineffectiveness of cash flow hedges                             28             39,468              (7,630)
       Finance cost of loans hedged by interest rate swap                        28              4,459                1,270
       Impairment of trade receivables recognised                                21             35,870              53,353
       Impairment of other receivables recognised                                23             40,053              37,703
       Impairment losses of a listed available-for-sale investment               19                  -              10,721
       Impairment losses of unlisted available-for-sale
         investments                                                             19             17,618                   -
       Impairment loss of an associate                                                           1,408                   -
       Product warranty provisions                                               29            353,361             484,322
       Net loss/(gain) on disposal of items of property, plant and
         equipment                                                                                3,723             (5,396)
       Gain on disposal of prepaid land lease payments and
         affiliated buildings                                                     7             (5,101)                  -
       Loss on deemed disposal of investment in a subsidiary                                          -              6,729
       (Gain)/loss on disposal of subsidiaries**                                  7          (135,675)               2,782
       Gain on disposal of an available-for-sale investment                       7           (44,582)                   -
       Write-down of inventories to net realisable value                                       134,838             110,898

       *     Including employee benefit expense charged to direct labour costs, overhead expenses and research and
             development costs.
       **    Loss on disposal of subsidiaries are included in “other expense” in the consolidated statement of profit or loss.


                                                           46

                                                   EXHIBIT C
                                                   Page 85
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 50 of5189of 90 Page
                                                                           Page     ID
                                                                                ID #:82
                                      #:341

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  9.    FINANCE COSTS

        An analysis of finance costs is as follows:
                                                                               2017                2016
                                                                             HK$’000            HK$’000
                                                                                              (Restated)

        Interest on loans                                                      89,057            95,686
        Interest on discounted notes and factored trade receivables            28,243            24,118

                                                                             117,300            119,804


  10.   INCOME TAX EXPENSE

        No Hong Kong profits tax has been provided (2016: Nil) since no assessable profit arose in Hong
        Kong during the year. Taxes on profits assessable elsewhere have been calculated at the rates of
        tax prevailing in the jurisdictions in which the Group operates.

                                                                               2017               2016
                                                                             HK$’000            HK$’000

        Current
         Charge for the year:
            PRC                                                               33,002             35,564
            The United States                                                 15,377             30,769
            France                                                              2,254             7,093
            Russia                                                                986             4,335
            Korea                                                               2,850             2,670
            Italy                                                                 681             2,571
            Mexico                                                              1,334             9,057
            Others                                                              1,931               487
         (Overprovision)/underprovision in prior years                        (8,067)             3,667
                                                                              50,348             96,213

        Deferred (note 32)                                                     43,398           (27,563)

        Total tax charged for the year                                         93,746            68,650




                                                      47

                                               EXHIBIT C
                                               Page 86
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 51 of5289of 90 Page
                                                                           Page     ID
                                                                                ID #:83
                                      #:342

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  10． INCOME TAX EXPENSE (continued)

        A reconciliation of the tax expense applicable to loss before tax at the statutory rates for the
        jurisdictions in which the Company and the majority of its subsidiaries are domiciled to the tax
        expense at the effective tax rates, and a reconciliation of the applicable rates (i.e., the statutory tax
        rates) to the effective tax rates, are as follows:

                                                                     2017                       2016
                                                                   HK$’000           %        HK$’000           %

        Loss before tax                                         (2,254,200)                  (477,634)

        Tax at the statutory tax rates                            (459,413)       20.3        (21,334)        4.4
        Lower tax rates for specific provinces or
          enacted by local authorities                             (28,969)         1.3       (91,146)       19.1
        Adjustments in respect of current tax of
          previous periods                                          (8,067)         0.4          3,667      (0.8)
        Income not subject to tax                                  (63,180)         2.8       (95,865)       20.1
        Expenses not deductible for tax                            169,279        (7.5)       168,162      (35.2)
        Tax effect of expenses that are entitled to
          additional deduction                                     (34,335)         1.5       (50,637)       10.6
        Tax losses utilised from previous periods                  (29,371)         1.3      (122,181)       25.6
        Tax losses not recognised                                  519,519       (23.0)        286,808     (60.0)
        Others*                                                      28,282       (1.3)         (8,824)       1.8

        Tax charge at the Group’s effective rates                    93,746       (4.2)         68,650     (14.4)

        * Representing changes of deferred tax asset recognised from unused tax losses arising from a subsidiary in
          France as management considered the subsidiary had commenced profit-making for some time to the extent
          that it is probable that taxable profit will be available against which such tax losses can be utilised.


  11.   DIVIDENDS

        No dividend was proposed for ordinary shareholders of the Company during the year 2017 and to
        the date of approval of the financial statements (2016: Nil).




                                                        48

                                                 EXHIBIT C
                                                 Page 87
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 52 of5389of 90 Page
                                                                           Page     ID
                                                                                ID #:84
                                      #:343

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  12.   PROPERTY, PLANT AND EQUIPMENT

                                                                    Furniture,
                                                               fixtures, office
                                                              equipment and
                                                                research and
                                                  Plant and      development        Motor    Construction
                                      Buildings   machinery        equipment      vehicles    in progress        Total
                                      HK$’000      HK$’000           HK$’000      HK$’000        HK$’000      HK$’000

        31 December 2017

        At 1 January 2017:
          Cost                         748,623    1,078,479          483,405       13,600         87,732     2,411,839
           Accumulated
              depreciation and
              impairment               (73,401)   (563,598)         (310,373)     (11,732)              -    (959,104)

          Net carrying amount          675,222     514,881           173,032        1,868         87,732     1,452,735

        At 1 January 2017, net of
          accumulated depreciation
          and impairment               675,222     514,881           173,032        1,868         87,732     1,452,735
        Additions                       11,356      26,963            17,519            -         85,679       141,517
        Offsetting with government
          subsidies                           -    (61,441)             (605)            -              -     (62,046)
        Disposals                       (2,881)     (5,378)           (2,161)        (432)              -     (10,852)
        Disposal of subsidiaries       (17,806)           -             (292)            -              -     (18,098)
        Depreciation provided
           during the year (note 8)    (30,505)   (156,660)          (54,461)        (690)              -    (242,316)
        Depreciation with
           government subsidies
          (note 8)                           -       50,715               328           -              -        51,043
        Transfers                      172,419        7,311          (39,956)           -      (175,365)      (35,591)
        Exchange realignment            47,809       30,534             7,302          92          3,058        88,795

        At 31 December 2017, net
          of accumulated
          depreciation and
          impairment                   855,614     406,925           100,706          838          1,104     1,365,187

        At 31 December 2017:
          Cost                         968,524    1,107,857          400,148        6,292          1,104     2,483,925
           Accumulated
             depreciation and
             impairment               (112,910)   (700,932)         (299,442)      (5,454)              -   (1,118,738)

          Net carrying amount          855,614     406,925           100,706          838          1,104     1,365,187




                                                        49

                                                  EXHIBIT C
                                                  Page 88
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 53 of5489of 90 Page
                                                                           Page     ID
                                                                                ID #:85
                                      #:344

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  12.   PROPERTY, PLANT AND EQUIPMENT (continued)

                                                                    Furniture,
                                                               fixtures, office
                                                              equipment and
                                                                research and
                                                  Plant and      development        Motor    Construction
                                      Buildings   machinery        equipment      vehicles    in progress        Total
                                      HK$’000      HK$’000           HK$’000      HK$’000        HK$’000      HK$’000

        31 December 2016
          (Restated)

        At 1 January 2016:
           Cost                       689,590     1,500,146          498,612       15,059        160,619     2,864,026
           Accumulated
              depreciation and
              impairment              (56,290)    (787,519)         (283,330)     (12,229)              -   (1,139,368)

          Net carrying amount         633,300      712,627           215,282        2,830        160,619     1,724,658

        At 1 January 2016, net of
           accumulated depreciation
           and impairment             633,300      712,627           215,282        2,830        160,619     1,724,658
        Additions                           -       69,665            19,820        1,793        102,984       194,262
        Offsetting with government
          subsidies                          -     (56,641)             (168)            -              -     (56,809)
        Disposals                      (7,869)     (83,887)           (3,417)      (1,203)              -     (96,376)
        Depreciation provided
          during the year (note 8)    (23,154)    (152,434)          (61,857)      (1,399)              -    (238,844)
        Depreciation with
          government subsidies
          (note 8)                           -       27,910               112            -             -        28,022
        Transfers                      116,619       37,365             8,856            -     (168,472)       (5,632)
        Exchange realignment          (43,674)     (39,724)           (5,596)        (153)       (7,399)      (96,546)

        At 31 December 2016, net
           of accumulated
           depreciation and
           impairment                 675,222      514,881           173,032        1,868         87,732     1,452,735

        At 31 December 2016:
           Cost                       748,623     1,078,479          483,405       13,600         87,732     2,411,839
           Accumulated
             depreciation and
             impairment               (73,401)    (563,598)         (310,373)     (11,732)              -    (959,104)

          Net carrying amount         675,222      514,881           173,032        1,868         87,732     1,452,735


        At 31 December 2017, certificates of ownership in respect of certain buildings of the Group located
        in Mainland China with a net carrying amount of HK$320,161,000 (2016: HK$618,030,000) have
        not yet been issued by the relevant PRC authorities. The Group is in the process of obtaining these
        certificates.




                                                        50

                                                  EXHIBIT C
                                                  Page 89
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 54 of5589of 90 Page
                                                                           Page     ID
                                                                                ID #:86
                                      #:345

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  13.   INVESTMENT PROPERTIES

                                                                                2017               2016
                                                                              HK$’000            HK$’000

        At 1 January:
          Cost                                                                 119,378           122,723
          Accumulated depreciation                                            (21,195)           (18,609)

          Net carrying amount                                                  98,183            104,114

        At 1 January, net of accumulated depreciation                           98,183           104,114
        Disposals                                                              (8,539)                  -
        Disposal of a subsidiary (note 37)                                    (24,310)                  -
        Transfers                                                               49,110              2,785
        Depreciation provided during the year (note 8)                         (6,875)            (2,101)
        Exchange realignment                                                    13,213            (6,615)

        At 31 December, net of accumulated depreciation                       120,782             98,183

        At 31 December:
          Cost                                                                138,867             119,378
          Accumulated depreciation                                            (18,085)           (21,195)

          Net carrying amount                                                 120,782             98,183

        The Group’s investment properties consist of land and buildings situated in Mainland China.

        The investment properties are leased to third parties and certain related companies of the
        Company under operating leases, further summary details of which are included in note 38(a) and
        40(a) to the financial statements.

        The fair value of the investment properties cannot be reliably measured because the probabilities
        of the various estimates within the range of reasonable fair value estimates cannot be reasonably
        assessed and used in estimating fair value.


  14.   PREPAID LAND LEASE PAYMENTS

                                                                                2017             2016
                                                                              HK$’000          HK$’000

        Carrying amount at 1 January                                          100,263           106,353
        Additions                                                                5,729                 -
        Disposals                                                              (1,410)                 -
        Disposal of a subsidiary (note 37)                                    (10,964)                 -
        Transfers                                                             (13,519)             2,847
        Recognised during the year (note 8)                                    (1,769)           (2,181)
        Exchange realignment                                                     7,204           (6,756)

        Carrying amount at 31 December                                         85,534           100,263




                                                   51

                                              EXHIBIT C
                                              Page 90
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 55 of5689of 90 Page
                                                                           Page     ID
                                                                                ID #:87
                                      #:346

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  15.   OTHER INTANGIBLE ASSETS

                                        Deferred                                                   ALCATEL
                                     development    Computer      Intellectual      Golf club          brand
                                            costs    software        property     membership         license        Total
                                         HK$’000     HK$’000        HK$’000         HK$’000         HK$’000       HK$’000
        31 December 2017

        Cost at 1 January 2017,
          net of accumulated
          amortisation                   896,473       59,603        165,438            4,876       183,902     1,310,292
        Additions                        994,832       56,637         14,371                -             -     1,065,840
        Retirements and
          disposals                             -      (2,750)               -                 -           -       (2,750)
        Amortisation provided
          during the year (note 8)    (1,593,568)    (18,945)*      (16,168)*               -      (23,477)*   (1,652,158)
        Exchange realignment               58,095       3,694          1,498              343              -        63,630

        At 31 December 2017              355,832       98,239        165,139            5,219       160,425       784,854

        At 31 December 2017:
          Cost                          2,571,446     167,573        239,523            5,219       311,824     3,295,585
          Accumulated
          amortisation                (2,215,614)     (69,334)       (74,384)                  -   (151,399)   (2,510,731)

            Net carrying amount          355,832       98,239        165,139            5,219       160,425       784,854

                                        Deferred                                                   ALCATEL
                                     development    Computer      Intellectual     Golf club           brand
                                            costs    software        property    membership          license        Total
                                         HK$’000     HK$’000        HK$’000        HK$’000          HK$’000      HK$’000
        31 December 2016

        Cost at 1 January 2016,
          net of accumulated
          amortisation                 1,028,894       40,920        181,133           5,211        207,379     1,463,537
        Additions                      1,384,548       37,765              -               -              -     1,422,313
        Amortisation provided
          during the year (note 8)    (1,450,536)    (17,801)*      (14,707)*              -       (23,477)*   (1,506,521)
        Exchange realignment             (66,433)      (1,281)          (988)          (335)               -      (69,037)

        At 31 December 2016              896,473       59,603        165,438          4,876         183,902     1,310,292

        At 31 December 2016:
          Cost                         3,877,074      123,703        223,428          4,876         311,824     4,540,905
          Accumulated
          amortisation                (2,980,601)    (64,100)       (57,990)               -       (127,922)   (3,230,613)

            Net carrying amount          896,473       59,603        165,438          4,876         183,902     1,310,292

        *      Being the amortisation of computer software, intellectual property and ALCATEL brand license charged to the
               consolidated statement of profit or loss of HK$58,590,000 (2016: HK$55,985,000) (note 8) during the year.




                                                            52

                                                     EXHIBIT C
                                                     Page 91
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 56 of5789of 90 Page
                                                                           Page     ID
                                                                                ID #:88
                                      #:347

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  16.   GOODWILL

                                                                             2017               2016
                                                                           HK$’000            HK$’000

        At 1 January and 31 December:
          Cost and net carrying amount                                      253,883            253,954

        Impairment testing of goodwill
        Goodwill acquired through business combinations is allocated to the following cash-generating
        units for impairment testing:

             Research and development of mobile devices cash-generating unit; and

             Research and development, manufacture and sale of mobile devices and other products
              cash-generating unit.

        Research and development of mobile devices cash-generating unit
        The recoverable amount of the research and development of mobile devices cash-generating unit
        has been determined based on a value in use calculation using cash flow based on financial
        budgets covering a five-year period approved by senior management. The discount rate applied to
        the cash flow projections is 21% (2016: 21%) and cash flows within the five-year period are
        extrapolated using growth rates of sales volume of 0%-5% from 2018 to 2022.

        Research and development, manufacture and sale of mobile devices and other products cash-
        generating unit
        The recoverable amount of the research and development, manufacture and sales of mobile
        devices and other products cash-generating unit has been determined based on fair value less
        cost of disposal (“FVLCD”). The fair value of the cash-generating unit derived from the equity
        transaction of the Company between its immediate holding company and three independent
        strategic investors on 9 October 2017 with a valuation model based on multipliers.

        In the opinion of the Company’s directors, any reasonably possible change in the key assumptions
        on which the recoverable amount is based would not cause the cash-generating unit’s carrying
        amount to exceed its recoverable amount.




                                                   53

                                             EXHIBIT C
                                             Page 92
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 57 of5889of 90 Page
                                                                           Page     ID
                                                                                ID #:89
                                      #:348

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  16.   GOODWILL (continued)

        Impairment testing of goodwill (continued)
        The carrying amount of goodwill allocated to each of the cash-generating units is as follows:

                                                                            Research and development,
                                            Research and development         manufacture and sale of
                                                of mobile devices            mobile devices and other
                                               and other products                    products
                                                   2017           2016             2017           2016
                                              HK$’000         HK$’000          HK$’000         HK$’000

        Carrying amount of goodwill             146,927          146,927         106,956         107,027

        Assumptions were used in the value in use calculation of the research and development of mobile
        devices cash-generating unit for 31 December 2017 and 31 December 2016. The following
        describes each key assumption on which management has based its cash flow projections to
        undertake impairment testing of goodwill:

        Budgeted gross margins –The basis used to determine the value assigned to the budgeted gross
        margins is the average gross margins achieved in the year immediately before the budget year,
        increased for expected efficiency improvements, and the expectation for market development.

        Discount rates – The discount rates used are before tax and reflect specific risks relating to the
        relevant units.

        The value assigned to the key assumptions on market development and discount rates are
        consistent with external information sources.


  17.   INVESTMENTS IN ASSOCIATES

                                                                                2017               2016
                                                                              HK$’000            HK$’000

        Share of net assets                                                    75,808              69,375
        Goodwill on acquisition                                                 3,221               1,506
                                                                               79,029              70,881

        Provision for impairment                                               (3,221)             (1,506)

                                                                               75,808              69,375

        The Group’s balances with the associates are disclosed in note 40(d) to the financial statements.




                                                    54

                                              EXHIBIT C
                                              Page 93
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 58 of5989of 90 Page
                                                                           Page     ID
                                                                                ID #:90
                                      #:349

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  17.   INVESTMENTS IN ASSOCIATES (continued)

        The following table illustrates the aggregate financial information of the Group’s associates that are
        not individually material:

                                                                                 2017                 2016
                                                                               HK$’000              HK$’000

        Share of the associates' profits and losses for the year                (19,101)            (22,294)
        Share of the associates' other comprehensive
          (loss)/income                                                            (378)               6,914


        Share of the associates' total comprehensive losses                     (19,479)            (15,380)

        Aggregate carrying amount of the Group's investments in
          the associates                                                         75,808              69,375


  18.   INVESTMENTS IN JOINT VENTURES

                                                                                  2017                2016
                                                                                HK$’000             HK$’000

        Share of net assets                                                       12,082             12,123
        Goodwill on acquisition                                                   13,270             13,270

                                                                                  25,352             25,393


        The Group’s balances with the joint ventures are disclosed in note 40(d) to the financial statements.

        The following table illustrates the aggregate financial information of the Group’s joint ventures that
        are not individually material:

                                                                                 2017                 2016
                                                                               HK$’000              HK$’000

        Share of the joint ventures’ profits and losses for the year                (41)            (29,109)
        Share of the joint ventures’ other comprehensive loss                          -                 (8)

        Share of the joint ventures’ total comprehensive losses                     (41)            (29,117)

        Aggregate carrying amount of the Group's investments in the
          joint ventures                                                         25,352              25,393




                                                      55

                                               EXHIBIT C
                                               Page 94
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 59 of6089of 90 Page
                                                                           Page     ID
                                                                                ID #:91
                                      #:350

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  19.   AVAILABLE-FOR-SALE INVESTMENTS

                                                                                 2017                2016
                                                                               HK$’000             HK$’000

        Listed equity investments, at fair value                                99,660             197,520
        Unlisted equity investments, at cost                                   210,382             200,468

                                                                               310,042             397,988

        During the year, the gross losses in respect of the Group’s listed entity investments recognised in
        other comprehensive income amounted to HK$39,782,000 (2016: gains of HK$46,468,000), of
        which an impairment of Nil (2016: HK$10,721,000) (note 8) was reclassified from other
        comprehensive income to the statement of profit or loss for the year. Gain of HK$56,510,000 (2016:
        Nil) was reclassified from other comprehensive income to the statement of profit or loss for the year
        due to disposal of an available-for-sale investment.

        The above investments consist of investments in equity securities which were designated as
        available-for-sale financial assets and have no fixed maturity date and coupon rate.

        The unlisted equity investments with a carrying amount of HK$210,382,000 (2016:
        HK$200,468,000) are stated at cost of HK$228,000,000 (2016: HK$200,468,000) less impairments
        of HK$17,618,000 (2016: Nil) (note 8) because the range of reasonable fair value estimates is so
        significant that the directors of the Company are of the opinion that their fair value cannot be
        measured reliably. The Group does not intend to dispose of them in the near future.

        The market value of the Group’s listed equity investments at the date of approval of these financial
        statements was, in aggregate, approximately HK$164,270,000.


  20.   INVENTORIES

                                                                                   2017               2016
                                                                                 HK$’000            HK$’000

        Raw materials                                                          1,087,907           1,265,160
        Work in progress                                                          19,403              18,270
        Finished goods                                                         1,124,186           1,907,103
                                                                               2,231,496           3,190,533

        Provision against obsolete and slow-moving
          inventories                                                           (273,075)          (238,050)

                                                                               1,958,421           2,952,483




                                                     56

                                               EXHIBIT C
                                               Page 95
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 60 of6189of 90 Page
                                                                           Page     ID
                                                                                ID #:92
                                      #:351

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  21.   TRADE RECEIVABLES

                                                                                   2017                2016
                                                                                 HK$’000             HK$’000

        Trade receivables                                                      3,518,280           3,986,354
        Impairment                                                               (65,573)            (38,501)

                                                                               3,452,707           3,947,853

        The Group’s trading terms with its customers are mainly on credit. The credit period is generally
        30 to 180 days. Each customer has a maximum credit limit. The Group seeks to maintain strict
        control over its outstanding receivables and has a credit control department to minimise credit risk.
        Overdue balances are reviewed regularly by senior management. In view of the aforementioned
        and the fact that the Group’s trade receivables relate to a large number of diversified customers,
        there is no significant concentration of credit risk. The Group does not hold any collateral or other
        credit enhancements over its trade receivable balances. Trade receivables are non-interest-
        bearing.

        The aging analysis of the trade receivables as at the end of the reporting period, based on the
        invoice date, is as follows:

                                                                                   2017                2016
                                                                                 HK$’000             HK$’000

        Within 3 months                                                        2,565,831           3,290,809
        4 to 12 months                                                           781,676             573,317
        Over 12 months                                                           170,773             122,228
                                                                               3,518,280           3,986,354

        Impairment                                                               (65,573)            (38,501)

                                                                               3,452,707           3,947,853




                                                     57

                                               EXHIBIT C
                                               Page 96
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 61 of6289of 90 Page
                                                                           Page     ID
                                                                                ID #:93
                                      #:352

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  21.   TRADE RECEIVABLES (continued)

        The movements in provision for impairment of trade receivables are as follows:

                                                                                  2017                2016
                                                                                HK$’000             HK$’000

        At beginning of year                                                      38,501               57,613
        Impairment losses recognised (note 8)                                     35,870               53,353
        Amount written off as uncollectible                                       (8,680)            (72,471)
        Exchange realignment                                                        (118)                   6

                                                                                  65,573              38,501

        The above provision for impairment of trade receivables is for individually impaired trade
        receivables of HK$65,573,000 (2016: HK$38,501,000) with a carrying amount before provision of
        HK$148,384,000 (2016: HK$114,083,000). The individually impaired trade receivables relate to
        customers that were in financial difficulties.

        The aging analysis of the trade receivables that are not individually nor collectively considered to
        be impaired is as follows:

                                                                                 2017                2016
                                                                               HK$’000             HK$’000

        Neither past due nor impaired                                        2,254,699           2,683,647
        Less than 1 month past due                                             703,364             649,200
        1 to 3 months past due                                                 351,127             376,267
        4 to 12 months past due                                                 50,887             160,062
        Over 12 months past due                                                  9,819               3,095

                                                                             3,369,896           3,872,271

        Receivables that were neither past due nor impaired relate to a large number of diversified
        customers for whom there was no recent history of default.

        Receivables that were past due but not impaired relate to a number of independent customers that
        have a good track record with the Group. Based on past experience, the directors of the Company
        are of the opinion that no provision for impairment is necessary in respect of these balances as
        there has not been a significant change in credit quality and the balances are still considered fully
        recoverable.

        The illustrative disclosures for transfers of financial assets relating to trade receivable factoring
        arrangements are provided in note 41 to the financial statements.




                                                     58

                                               EXHIBIT C
                                               Page 97
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 62 of6389of 90 Page
                                                                           Page     ID
                                                                                ID #:94
                                      #:353

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  22.   FACTORED TRADE RECEIVABLES AND BANK ADVANCES ON FACTORED TRADE
        RECEIVABLES

        During the years ended 31 December 2017 and 2016, the Group factored trade receivables to
        various banks for cash. As the Group retained substantially all risks and rewards of the factored
        trade receivables or the Group neither retained nor transferred substantially all of the risks and
        rewards of the factored trade receivables due to the retention of slow payment risk (the risk that
        the receivables pay later than the due date), the Group continued to recognise the full factored
        trade receivables or to the extent of its continuing involvement according to HKAS 39.

        As at 31 December 2017, the assets and the associated liabilities representing the extent of the
        Group’s continuing involvement in the factored trade receivables of which the Group neither
        retained nor transferred substantially all of the risks and rewards, amounted to HK$21,616,000
        (2016: HK$17,757,000).

        As at 31 December 2017, the factored trade receivables of which the Group retained substantially
        all risks and rewards, and the associated liabilities which were the bank advances from the factored
        trade receivables, amounted to HK$33,958,000 (2016: HK$79,318,000). Together with the
        continuing involvement as mentioned above, the balance of factored trade receivables and bank
        advances on factored trade receivables amounted to HK$55,574,000 (2016: HK$97,075,000) as
        at 31 December 2017.

        No impairment is made on the factored trade receivables. The aging analysis of the factored trade
        receivables that are not individually nor collectively considered to be impaired is as follows:

                                                                                   2017                2016
                                                                                 HK$’000             HK$’000

        Neither past due nor impaired                                              55,264              59,746
        Less than 3 months past due                                                   310              37,329

                                                                                   55,574              97,075

        The details of the transferred financial assets that are not derecognised in their entirety are included
        in note 41(i) and 41(ii) to the financial statements.




                                                       59

                                                EXHIBIT C
                                                Page 98
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 63 of6489of 90 Page
                                                                           Page     ID
                                                                                ID #:95
                                      #:354

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  23.   PREPAYMENTS, DEPOSITS AND OTHER RECEIVABLES

                                                                                 2017                2016
                                                                               HK$’000             HK$’000

        Prepayments                                                            164,251             149,760
        Deposits and other receivables                                         951,941           1,030,830
                                                                             1,116,192           1,180,590

        Impairment*                                                            (44,127)             (3,748)

                                                                             1,072,065           1,176,842

        *The movements in provision for individually impaired prepayments, deposits and other
        receivables are as follows:


                                                                                 2017                2016
                                                                               HK$’000             HK$’000

        At beginning of year                                                      3,748             15,490
        Impairment losses recognised (note 8)                                    40,053             37,703
        Amount written off as uncollectible                                           -            (49,211)
        Exchange realignment                                                        326               (234)

                                                                                 44,127               3,748

        The individually impaired other receivables relate to debtors that were in financial difficulties and
        only a portion of the receivables is expected to be recovered. The Group does not hold any
        collateral or other credit enhancements over the balances.

        The aging analysis of prepayments, deposits and other receivables that are not individually nor
        collectively considered to be impaired is as follows:

                                                                                 2017                2016
                                                                               HK$’000             HK$’000

        Neither past due nor impaired                                        1,072,065           1,176,545

        Prepayments, deposits and other receivables that were neither past due nor impaired relate to a
        large number of diversified debtors for whom there was no recent history of default.




                                                     60

                                               EXHIBIT C
                                               Page 99
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 64 of6589of 90 Page
                                                                           Page     ID
                                                                                ID #:96
                                      #:355

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  24.   PLEDGED DEPOSITS AND CASH AND CASH EQUIVALENTS

                                                                               2017                2016
                                                                             HK$’000             HK$’000

        Cash and bank balances                                                492,823          1,028,695
        Pledged deposits                                                      220,896            339,279
                                                                              713,719          1,367,974

        Less: Pledged deposits:
              - for factored trade receivables                                       -             86,539
              - for interest-bearing bank borrowings,
                banking facilities and other financial
                instruments                                                   220,896            252,740

        Cash and cash equivalents                                             492,823          1,028,695

        At the end of the reporting period, the cash and bank balances and pledged deposits of the Group
        denominated in Renminbi (“RMB”) amounted to HK$416,560,000 (2016: HK$553,692,000). The
        RMB is not freely convertible into other currencies, however, under Mainland China’s Foreign
        Exchange Control Regulations and Administration of Settlement, Sale and Payment of Foreign
        Exchange Regulations, the Group is permitted to exchange RMB for other currencies through
        banks authorised to conduct foreign exchange business.

        Cash at banks earns interest at floating rates based on daily bank deposit rates. The bank balances
        and pledged deposits are deposited with creditworthy banks with no recent history of default.

        Included in the Group’s cash and bank balances and pledged deposits are deposits of
        HK$33,639,000 (2016: HK$565,407,000) placed with TCL Finance Co., Ltd., a fellow subsidiary of
        the Company, which is a financial institution approved by the People’s Bank of China. The effective
        interest rate for these deposits was 0.05%-1.62% (2016: 0.15%–3.12%) per annum, being the
        savings rate offered by the People’s Bank of China.




                                                     61

                                              EXHIBIT C
                                              Page 100
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 65 of6689of 90 Page
                                                                           Page     ID
                                                                                ID #:97
                                      #:356

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  25.   INTEREST-BEARING BANK BORROWINGS

                                                               2017                           2016
                                                        Maturity       HK$’000         Maturity       HK$’000
                                                         (Year)                         (Year)
        Current
          Bank borrowings - unsecured                     2018          917,999          2017          866,646
          Bank borrowings - secured*                      2018        2,356,893          2017        2,290,997

                                                                      3,274,892                      3,157,643

        Non-current
          Bank borrowings - secured*                  2019/2020        234,543           2018           93,072

                                                                      3,509,435                      3,250,715

                                                                                     2017               2016
                                                                                   HK$’000            HK$’000

        Analysed into:

            Within one year or on demand                                          3,274,892          3,157,643
            In the second year                                                       70,363             93,072
            In the third to fifth years, inclusive                                  164,180                  -

                                                                                  3,509,435          3,250,715

        *   The Group’s secured interest-bearing bank borrowings of HK$2,591,436,000 (2016: HK$2,384,069,000)
            are bank advances, which are guaranteed by the ultimate holding company (note 40(b)).

        The effects of interest rate swaps in the Group’s secured interest-bearing bank borrowings are
        further detailed in note 28 to the financial statements.

        The effective contractual interest rates for the bank borrowings ranged from 2.16% to 3.30% (2016:
        1.03% to 3.00%) per annum.

        The Group’s interest-bearing bank borrowings of HK$3,509,435,000 (2016: HK$3,238,561,000) are
        denominated in United States dollars. No interest-bearing bank borrowings was denominated in
        EUR (2016: HK$12,154,000).




                                                         62

                                                     EXHIBIT C
                                                     Page 101
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 66 of6789of 90 Page
                                                                           Page     ID
                                                                                ID #:98
                                      #:357

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  26.   TRADE AND NOTES PAYABLES

        The aging analysis of the trade and notes payables as at the end of the reporting period, based on
        the invoice date, is as follows:

                                                                                2017              2016
                                                                              HK$’000           HK$’000

        Within 6 months                                                      2,506,214         3,941,465
        7 to 12 months                                                          18,887            19,571
        Over 12 months                                                          15,495            23,983

                                                                             2,540,596         3,985,019

        The trade payables are non-interest-bearing and have an average term of 90 days.


  27.   OTHER PAYABLES AND ACCRUALS

                                                                                2017              2016
                                                                              HK$’000           HK$’000

        Advances from customers                                                117,954            69,515
        Payroll and employee benefits payable                                  278,040           309,788
        Interest payable                                                        10,429             5,580
        Other payables and accruals                                          3,531,283         3,274,322

                                                                             3,937,706         3,659,205


  28.   DERIVATIVE FINANCIAL INSTRUMENTS

                                                         2017                          2016
                                                    Assets    Liabilities         Assets    Liabilities
                                                   HK$’000    HK$’000            HK$’000    HK$’000

        Forward currency contracts                   62,543         57,974         40,536        51,669
        Interest rate swaps                             675              -          2,726             -

                                                     63,218         57,974         43,262        51,669

        Forward currency contracts – cash flow hedges
        Some forward currency contracts are designated as hedging instruments in respect of forecast
        future sales to customers in Asia, Europe, United Kingdom and Americas to which the Group has
        firm commitments. The forward currency contract balances vary with the levels of expected foreign
        currency sales and changes in foreign exchange forward rates.




                                                    63

                                              EXHIBIT C
                                              Page 102
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADSDocument
                             Document
                                    1-320-3
                                         FiledFiled 06/22/20
                                               11/12/19      Page
                                                          Page 67 of6889of 90 Page
                                                                           Page     ID
                                                                                ID #:99
                                      #:358

  TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

  NOTES TO FINANCIAL STATEMENTS

  31 December 2017


  28.   DERIVATIVE FINANCIAL INSTRUMENTS (continued)

        Forward currency contracts – cash flow hedges (continued)
        The terms of the forward currency contracts match the terms of the commitments. The cash flow
        hedges relating to expected future monthly sales from January to December of 2018 were
        assessed to be highly effective and net losses of HK$7,010,000 (2016: net gains of
        HK$115,169,000) were included in the hedging reserve as follows:

                                                                               2017              2016
                                                                             HK$’000           HK$’000

        Total fair value losses included in the hedging reserve*            (148,710)          (58,959)
        Deferred tax on changes in fair value**                               (11,516)          (3,912)
        Reclassification from other comprehensive loss and
          recognised in the consolidated statement of profit or
          loss***                                                             148,217          212,867
        Deferred tax on reclassification to profit or loss**                    4,999          (34,827)

        Net (losses)/gains on cash flow hedges                                 (7,010)          115,169

        Interest rate swaps – cash flow hedges
        At 31 December 2017, the Group held interest rate swaps designated as hedges in respect of
        expected interest payments for floating rate debts incurred by the Group.

                                                                                2017             2016
                                                                              HK$’000          HK$’000

        Total fair value losses included in the hedging reserve*               (4,365)           (1,325)
        Reclassification from other comprehensive loss and
          recognised in the consolidated statement of profit or loss
          (note 8)***                                                            4,459            1,270

        Net gains/(losses) on cash flow hedges                                      94              (55)

        *    The net effective portion of changes in fair value of hedging instruments arising during the
             year amounted to a debit of HK$153,075,000 (2016: HK$60,284,000).

        **   The net deferred tax on changes in fair value amounted to a debit of HK$6,517,000 during the
             year (2016: HK$38,739,000) (note 32).

        *** The total net losses on cash flow hedges reclassified from other comprehensive loss
            amounted to HK$152,676,000 during the year (2016: HK$214,137,000).

        During the year, the ineffective portion of the net losses on the forward currency contracts of
        HK$39,468,000 (2016: net gains of HK$7,630,000) (note 8) were recognised in the consolidated
        statements of profit or loss.




                                                     64

                                              EXHIBIT C
                                              Page 103
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             68 of69
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:100
                                     #:359

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   28.   DERIVATIVE FINANCIAL INSTRUMENTS (continued)

         For non-hedging currency derivatives
         The Group has entered into various forward currency contracts to manage its exchange rate
         exposures. These forward currency contracts are not designated for hedge purposes and are
         measured at fair value through profit or loss. The net realised gains and net unrealised gains on
         changes in the fair value of non-hedging currency derivatives amounted to HK$457,471,000 (2016:
         net losses of HK$137,850,000) and HK$17,885,000 (2016: HK$8,378,000) respectively, resulting
         in net gains of HK$475,356,000 (2016: net losses of HK$129,472,000) (note 8) recognised in the
         consolidated statement of profit or loss during the year. The maturity dates of derivative financial
         instruments are within one year.

         Interest rate swap – non cash flow hedges
         The Group has entered into several interest rate swap contracts to manage its floating rate debts.
         These interest rate swap contracts are not designated for hedge purposes and are measured at
         fair value through profit or loss. Losses on changes in the fair value of non-hedging interest rate
         swap amounting to HK$2,276,000 (2016: gains of HK$2,726,000) (note 8) was recognised in the
         statement of profit or loss during the year. The maturity dates of the interest rate swap contracts
         are within one year.


   29.   PROVISION FOR WARRANTIES

         The movements in the provision for warranties are summarised as follows:

                                                                                   2017              2016
                                                                                 HK$’000           HK$’000

         At 1 January                                                             317,435           422,912
         Additional provision (note 8)                                            353,361           484,322
         Amounts utilised during the year                                       (380,182)         (590,445)
         Exchange realignment                                                      15,253               646

         At 31 December                                                          305,867           317,435

         The Group generally provides warranties of 12 to 24 months to its customers on products, under
         which faulty products are repaired or replaced. The amount of the provision for warranties is
         estimated based on sales volumes and past experience of the level of repairs and returns. The
         estimation basis is reviewed on an ongoing basis and revised where appropriate. During the year,
         the provision for warranties was not discounted, as the effect of discounting was not material.




                                                      65

                                               EXHIBIT C
                                               Page 104
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             69 of70
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:101
                                     #:360

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   30.   RETIREMENT INDEMNITIES

         Retirement indemnities in respect of the pension plan are as follows:

                                                                                   2017           2016
                                                                                 HK$’000        HK$’000
         Retirement indemnities:
          Present value of fund obligation                                         4,431           3,704

         Movements in retirement indemnities are as follows:

                                                                                   2017           2016
                                                                                 HK$’000        HK$’000

         At 1 January                                                              3,704            5,197
         Recognised/(reversed) during the year                                       192          (1,379)
         Exchange realignment                                                        535            (114)

         At 31 December                                                            4,431           3,704


         The Group does not have any unfunded obligations.

         The main assumptions used in the retirement indemnity computation for the pension plan are as
         follows:
                                                                                   2017             2016

         Discount rate                                                            1.30%           1.40%
         Future salary increase rate per annum                                    1.00%           1.00%


   31.   LONG SERVICE MEDALS

         A subsidiary of the Company incorporated in France, provides for the probable future long service
         medals expected to be made to employees. The provision is based on the best estimate of the
         probable future payments which have been earned by the employees from their service to the
         subsidiary to the end of the reporting period.




                                                     66

                                               EXHIBIT C
                                               Page 105
                             Case
                              Case8:19-cv-02192-GW-AS
                                   8:20-cv-00702-JVS-ADS
                                                       Document
                                                          Document
                                                                1-3 20-3
                                                                     FiledFiled
                                                                           11/12/19
                                                                                06/22/20
                                                                                     PagePage
                                                                                          70 of71
                                                                                                89of Page
                                                                                                     90 Page
                                                                                                          ID #:102
                                                                                                               ID
                                                                  #:361

TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

NOTES TO FINANCIAL STATEMENTS

31 December 2017


32.   DEFERRED TAX

      The movements in deferred tax assets and liabilities during the year are as follows:

      Deferred tax assets

                                                                         Promotion                 Product                  Provision                 Impairment of
                                                                               and    Deferred    warranty    Bad debt        against   Unrealised      non-current   Cash flow
                                                            Tax losses     accruals    income     provision   provision   inventories        profit          assets     hedges        Total
                                                              HK$’000     HK$’000     HK$’000     HK$’000     HK$’000       HK$’000      HK$’000          HK$’000      HK$’000     HK$’000

      At 1 January 2017                                        88,709       21,969     50,207        2,593         955        51,978       42,386              621       2,444     261,862

      Deferred tax credited/(charged) to the consolidated
        statement of profit or loss during the year           (25,474)       7,064    (25,577)       (547)       (638)         1,446         4,604                -           -   (39,122)*
      Deferred tax charged to the consolidated statement
        of comprehensive income during the year                     -            -          -            -           -             -              -              -      (3,196)    (3,196)**
      Exchange realignment                                     11,036        1,306      3,411          337          18         3,695              -             43          752      20,598

      Gross deferred tax assets at 31 December 2017            74,271       30,339     28,041        2,383         335        57,119       46,990              664            -    240,142

                                                                         Promotion                 Product                  Provision                 Impairment of
                                                                               and    Deferred    warranty    Bad debt        against   Unrealised      non-current   Cash flow
                                                            Tax losses     accruals    income     provision   provision   inventories        profit          assets     hedges        Total
                                                              HK$’000     HK$’000     HK$’000     HK$’000     HK$’000       HK$’000      HK$’000          HK$’000      HK$’000     HK$’000

      At 1 January 2016                                        83,140       23,836     30,215        7,212       1,318        48,546       38,360            1,590      42,262     276,479

      Deferred tax credited/(charged) to the consolidated
        statement of profit or loss during the year             8,825        2,079      9,094      (1,353)         (96)        2,700         4,026            (361)           -     24,914*
      Deferred tax charged to the consolidated statement
        of comprehensive income during the year                      -            -         -            -           -             -              -               -    (38,739)   (38,739)**
      Exchange realignment                                     (3,256)      (3,946)    10,898      (3,266)       (267)           732              -           (608)     (1,079)        (792)


      Gross deferred tax assets at 31 December 2016            88,709       21,969     50,207        2,593         955        51,978       42,386              621       2,444     261,862




                                                                                             67

                                                                                      EXHIBIT C
                                                                                      Page 106
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             71 of72
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:103
                                     #:362

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   32.   DEFERRED TAX (continued)

         Deferred tax assets (continued)
         Deferred tax assets are recognised for tax losses carried forward to the extent that realisation of
         the related tax benefit through future taxable profits is probable. The Group had unrecognised tax
         losses of HK$1,477,732,000 (2016: HK$137,332,000), expiring in five years after occurrence,
         which were related to the subsidiaries in Mainland China and HK$4,843,838,000 (2016:
         HK$3,113,823,000) with infinite expiration, which were related to overseas subsidiaries as at 31
         December 2017 carried forward for offsetting against future taxable profits of the subsidiaries in
         which the losses arose. Deferred tax assets have not been recognised in respect of these losses
         as they have arisen in subsidiaries that have been loss-making for some time and it is not
         considered probable that taxable profits will be available against which the tax loss can be utilised.

         Deferred tax liabilities

                                                                                 Depreciation
                                                                                   allowance
                                                                    Income       in excess of
                                              Cash flow       not subject to           related
                                                 hedges                 tax      depreciation          Total
                                               HKD'000             HK$’000           HK$’000        HK$’000

         At 1 January 2017                               -            3,844            11,569         15,413
         Deferred tax (credited)/charged
           to the consolidated statement
           of profit or loss during the
           year                                          -            6,123           (1,847)          4,276*
         Deferred tax charged to the
           consolidated statement of
           comprehensive income
           during the year                          3,321                  -                -         3,321**
         Exchange realignment                         115              (843)               88           (640)

         Gross deferred tax liabilities at
           31 December 2017                         3,436             9,124             9,810         22,370




                                                       68

                                                EXHIBIT C
                                                Page 107
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             72 of73
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:104
                                     #:363

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   32.   DEFERRED TAX (continued)

         Deferred tax liabilities (continued)

                                                                           Depreciation
                                                                             allowance
                                                                           in excess of
                                                        Income not               related
                                                      subject to tax       depreciation               Total
                                                           HK$’000             HK$’000             HK$’000

         At 1 January 2016                                    7,596              10,500              18,096
         Deferred tax (credited)/charged to the
           consolidated statement of profit or
           loss during the year                             (3,712)                1,063           (2,649) *
         Exchange realignment                                  (40)                    6                (34)

         Gross deferred tax liabilities at
           31 December 2016                                   3,844               11,569             15,413

         *    Being the net deferred tax debit of HK$43,398,000 (2016: credit of HK$27,563,000) (note 10)
              to the consolidated statement of profit or loss during the year.
         **    Being the total net deferred tax debit of HK$6,517,000 (2016: HK$38,739,000) (note 28) to
              the consolidated statement of comprehensive income.

         At 31 December 2017, no deferred tax has been recognised for withholding taxes that would be
         payable on the unremitted earnings that are subject to withholding taxes of the Group’s subsidiaries
         established in Mainland China. In the opinion of the directors of the Company, it is not probable
         that these subsidiaries will distribute such earnings in the foreseeable future. The aggregate
         amount of temporary differences associated with investments in subsidiaries in Mainland China for
         which deferred tax liabilities have not been recognised totalled approximately HK$6,308,618,000
         (2016: HK$ 6,333,978,000).




                                                      69

                                                  EXHIBIT C
                                                  Page 108
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             73 of74
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:105
                                     #:364

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   33.   SHARE CAPITAL

                                                                                    2017            2016
                                                                                  HK$’000         HK$’000
         Shares
         Issued and fully paid:
           1,278,984,117 (2016:1,278,984,117) ordinary shares                   1,278,984        1,278,984

         A summary of movements in the Company's share capital is
           as follows:

                                                                                                   Issued
                                                                                  Number            share
                                                                                 of shares         capital
                                                                                                  HK$’000

         At 1 January 2016                                                  1,267,798,516        1,267,799

         Exercise of Share Options                                             10,770,106           10,770
         Vesting of Awarded Shares                                                415,495              415
         At 31 December 2016 , 1 January 2017 and 31 December
         2017                                                               1,278,984,117        1,278,984


   34.   RESERVES

         The amounts of the Group’s reserves and the movements therein for the current and prior years
         are presented in the consolidated statement of changes in equity on pages 7 and 8 of the financial
         statement.

         The Group’s contributed surplus represents the excess of the nominal value of the shares and the
         share premium account of the subsidiaries acquired pursuant to the Group’s reorganisation prior
         to the listing of the Company’s shares, over the nominal value of the Company’s shares issued in
         exchange therefor.

         Pursuant to the relevant laws and regulations in the PRC and some overseas countries, certain
         portion of the profits of the Group’s subsidiaries established in the PRC and some overseas
         countries should be transferred to the statutory reserve which is restricted as to use.

         The Group’s other reserve includes the excess of the consideration over the carrying amount of
         net assets acquired in business combinations under common control of HK$1,122,895,000 (2016:
         HK$130,232,000), the gain of changes in ownership of a subsidiary without loss of control of
         HK$244,000 (2016: HK$244,000), the gain of the acquisition of minority interests in subsidiaries of
         HK$901,000 (2016: Nil).




                                                     70

                                               EXHIBIT C
                                               Page 109
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             74 of75
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:106
                                     #:365

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   35.   BUSINESS COMBINATION

         Acquisition of a new business under common control

         On 25 August 2017, the Group acquired 40.0% and 40.01% interest of Eastern Ray Investments
         Limited from Ultimate Rosy Limited (a fellow subsidiary of the Company ) and Power Plan Ventures
         Limited (a third-party) respectively. The purchase consideration for the acquisition was in the form
         of cash of US$1 respectively (equivalent to approximately HK$15) and fully paid on 29 September
         2017.

         Since the Company and Eastern Ray Investments Limited are under common control of TCL
         Corporation, the Group adopted pooling of interests method to account for this transaction. No
         restatement of financial information in the consolidated financial statements for the periods prior to
         the combination under common control was made in applying the pooling of interests method.

         The carrying amount of the identifiable assets and liabilities of Eastern Ray Investments Limited
         and its owned subsidiaries as at the date of combination were as follows:

                                                                                            Carrying amount
                                                                                              recognised on
                                                                                                  acquisition
                                                                                                    HK$’000

         Property, plant and equipment                                                                   600
         Inventories                                                                                   4,676
         Trade receivables                                                                            91,160
         Prepayments, deposits and other receivables                                                  30,439
         Due from related companies                                                                    8,063
         Cash and cash equivalents                                                                    33,740
         Trade payables                                                                              (3,846)
         Other payables and accruals                                                               (431,990)
         Due to related companies                                                                  (719,552)
         Total identifiable net assets at carrying amount                                          (986,710)

         Other reserve (note 34)                                                                     992,663

         Satisfied by:
         Cash                                                                                               -
         Available-for-sale investment                                                                  5,953




                                                       71

                                                EXHIBIT C
                                                Page 110
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             75 of76
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:107
                                     #:366

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   35.   BUSINESS COMBINATION (continued)

         Acquisition of a new business under common control (continued)

         An analysis of the cash flows in respect of the acquisition of subsidiaries is as follows:

                                                                                                      HK$’000

         Cash consideration                                                                                 -
         Cash and bank balances acquired                                                               33,740
         Net inflow of cash and cash equivalents included in
           cash flows from investing activities                                                        33,740

         Since its combination, the distribution telephone business contributed turnover of HK$36,303,000
         and incurred losses of HK$25,169,000 for year 2017. Had the combination taken place at the
         beginning of the year, the revenue of the Group and the loss of the Group for the year would have
         been HK$17,194,342,000 and HK$2,388,843,000 respectively.


   36.   NOTES TO THE CONSOLIDATED STATEMENT OF CASH FLOWS

         (a) Major non-cash transactions

              In 2017 and 2016, the Group didn’t entered into major non-cash transactions.

         (b) Reconciliation of liabilities arising from financing activities

                                                                                        Bank
                                                                                advances on     Loans from a
                                                          Interest-bearing     factored trade        related
                                                         bank borrowings          receivables      company
                                                                 HK$’000             HK$’000        HK$’000

              At 1 January 2017                                 3,250,715             97,075                 -
              Changes from financing cash flows
               during the year
              Addition                                         16,765,826            397,420            56,414
              Repayment                                      (16,691,759)          (438,921)          (56,414)
              Foreign exchange movement                           184,653                  -                 -

              At 31 December 2017                               3,509,435             55,574                 -




                                                        72

                                                 EXHIBIT C
                                                 Page 111
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             76 of77
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:108
                                     #:367

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   37.   DISPOSAL OF A SUBSIDIARY

         On 1 December 2017, the Group entered into share purchase agreement with Shenzhen Feima
         Kunlun Investment Co., Ltd, an independent third party to the Group, to dispose its 100% equity
         interest in Huizhou Chuangjie Communication Technology Co., Ltd. at a consideration of
         RMB143,353,000 (equivalent to approximately HK$165,802,000).

         The carrying amounts of net assets disposed of as at the date of disposal were as followings:

                                                                                    Notes            HK$’000

         Property, plant and equipment                                                                 17,806
         Investment properties                                                        13               24,310
         Prepaid land lease payment                                                   14               10,964
         Cash and bank balances                                                                         1,450
         Prepayments, deposits and other receivables                                                   14,282
         Other payables and accruals                                                                 (16,456)
         Tax payable                                                                                    (828)

                                                                                                      51,528

         Exchange fluctuation reserve                                                                 (3,233)
         Gain on disposal of a subsidiary                                                            117,507

         Consideration                                                                               165,802

         Satisfied by :
         Cash                                                                                         84,559
         Other receivables                                                                            81,243

                                                                                                     165,802

         An analysis of the cash flows in respect of the disposal of the subsidiary is as follows:

                                                                                                     HK$’000

         Cash consideration                                                                           84,559
         Cash and bank balances disposed of                                                           (1,450)

         Net inflow of cash and cash equivalents included in cash flows from
           investing activities                                                                       83,109

         During the current year, the Group also disposed Huizhou Cellutel Communication Co.,Ltd. and
         Solar International Limited with the total consideration of HK$26,674,000 (note 40(b)), which
         brought cash outflow of HK$65,781,000 and disposal gain of HK$18,168,000.




                                                       73

                                                EXHIBIT C
                                                Page 112
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             77 of78
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:109
                                     #:368

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   38.   OPERATING LEASE ARRANGEMENTS

         (a) As lessor

             The Group leases its investment properties under operating lease arrangements, with leases
             negotiated for terms ranging from one to six years.

             At 31 December 2017, the Group had total future minimum lease receivables under non-
             cancellable operating leases with its tenants falling due as follows:

                                                                              2017             2016
                                                                            HK$’000          HK$’000

             Within one year                                                   9,661           15,865
             In the second to fifth years, inclusive                           3,386            5,039
             Over five years                                                       -               91

                                                                              13,047           20,995

         (b) As lessee

             The Group leases certain of its office premises, warehouses and staff dormitories under
             operating lease arrangements. Leases for these properties are negotiated for terms ranging
             from one to ten years.

             At 31 December 2017, the Group had total future minimum lease payments under non-
             cancellable operating leases falling due as follows:

                                                                              2017             2016
                                                                            HK$’000          HK$’000

             Within one year                                                  35,501           62,376
             In the second to fifth years, inclusive                          92,296           90,704
             Over five years                                                  22,104           32,009

                                                                             149,901          185,089


   39.   CAPITAL COMMITMENTS

         In addition to the operating lease commitments detailed in note 38(b) above, the Group had the
         following capital commitments at the end of the reporting period:

                                                                              2017             2016
                                                                            HK$’000          HK$’000
         Contracted, but not provided for:
          Property, plant and equipment                                             -           7,151
          Capital contribution payable to an associate                              -          46,536

                                                                                    -          53,687




                                                       74

                                                EXHIBIT C
                                                Page 113
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             78 of79
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:110
                                     #:369

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   40.   RELATED PARTY TRANSACTIONS

         (a) Transactions with related parties

             In addition to the transactions detailed elsewhere in these financial statements, the Group had
             the following transactions with related parties during the year:

                                                                                  2017              2016
                                                                                HK$’000           HK$’000

             Transactions with the ultimate holding company:
               Interest income                                                        94                 -
               Technology service expense                                            722               987
               Fees and commission                                                 6,892                 -
               Purchases of products                                                  67                39
               Rental charges                                                      2,554             2,818
               Service expenses                                                      300               485
               Research and development expenses                                  37,609            43,327

             Transactions with fellow subsidiaries:
               Purchases of raw materials                                     1,095,069         1,344,383
               Administration fee for purchases of raw materials                      -                 3
               Interest income                                                    6,121            13,999
               Rental charges                                                     5,810            37,080
               Rental income                                                     12,126            11,737
               Fees and commission                                                    1                21
               Sales of raw materials                                             2,958             5,000
               Sales of products and spare parts                                 73,719           421,865
               Sales of fix assets                                                2,987                 -
               Purchases of products                                                195             2,539
               Purchases of fixed assets                                          5,358                 -
               Service expenses                                                     268             5,163
               Loans obtained                                                    56,414           277,263
               Interest expenses                                                      4                88
               Service income                                                    23,608             4,350
               Research and development expenses                                    191                 -

             Transactions with joint ventures:
               Service expenses                                                       -              5,890
               Service income                                                     4,576                  -
               Sales of products                                                102,786             22,628
               Rental income                                                      1,657              2,723
               Sales of fix assets                                                2,246                  -
               Sales of raw materials                                                34                  -

             Transactions with associates:
               Rental income                                                         849             2,575
               Sales of fixed asset                                                5,069               264
               Purchases of products                                              19,360             7,924
               Purchase of fixed asset                                             1,806                 -




                                                     75

                                                 EXHIBIT C
                                                 Page 114
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             79 of80
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:111
                                     #:370

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   40.   RELATED PARTY TRANSACTIONS (continued)

         (b)   Other transactions with related parties

               i.     The Company’s ultimate holding company has guaranteed certain bank loans made to
                      the Group of up to HK$2,591,436,000 (2016: HK$2,384,069,000) (note 25) as at the
                      end of the reporting period.

               ii.    On 25 August 2017, Fast Rich Global Limited, a wholly-owned subsidiary of the
                      Company, entered into an agreement with Ultimate Rosy Limited (a fellow subsidiary of
                      the Company) and Power Plan Ventures Limited to acquire 40.0% and 40.01% interest
                      of Eastern Ray Investments Limited respectively. The consideration for the acquisitions
                      was US$1 respectively (equivalent to approximately HK$15) and has been fully paid
                      during the year.

               iii.   On 25 August 2017, Shenzhen Quanhuifeng Technology Co., Limited (“Quanhuifeng”),
                      a subsidiary of the Company, entered into an agreement with TCL Corporation in which
                      Quanhuifeng transferred 27% equity interests of Huizhou Cellutel Communication Co.,
                      Ltd. to TCL Corporation with a consideration of RMB22,500,000 (equivalent to
                      HK$26,674,000). The consideration has been fully received during the year.

               iv.    On 1 November 2017, CUP Commerce Company Limited ("CUP", a subsidiary of the
                      Company) and City Colour Global Limited ("City Colour", a subsidiary of the Company)
                      entered into an agreement with Huiyi Development Limited ("Huiyi", a fellow subsidiary
                      of the Company) in which CUP and City Colour transferred 26.67% and 33.33% equity
                      interests of Solar International Limited to Huiyi with a consideration of HK$1
                      respectively. The consideration will be received in the near future.

         (c)   Commitments with related parties

               i.     On 24 December 2015, the Company and TCL Corporation had entered into a R&D
                      fund framework (renewal 2015) agreement for receiving research and development
                      service from TCL Corporation, which is effective from 1 January 2016 to 31 December
                      2018.

               ii.    Subsidiaries of the Group have entered into several leasehold contracts with related
                      parties, to lease certain premises for the Group's operation.




                                                       76

                                                EXHIBIT C
                                                Page 115
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             80 of81
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:112
                                     #:371

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   40.   RELATED PARTY TRANSACTIONS (continued)

         (d)   Outstanding balances with related parties

                                                             Due from related             Due to related
                                                                   companies                companies
                                                           2017         2016          2017         2016
                                                         HK$’000     HK$’000        HK$’000    HK$’000
               Current:
                The ultimate holding company                    999        766         9,701           -
                Fellow subsidiaries                          35,492    821,960       175,756     166,091
                Joint ventures                               25,418     40,337           216      31,118
                Associates                                  124,735     94,481        10,467       8,653

                                                            186,644    957,544       196,140     205,862

               The balances are mainly trading balances which are unsecured, interest-free and have no
               fixed terms of repayment.

         (e)   Compensation of key management personnel of the Group

                                                                                    2017           2016
                                                                                  HK$’000        HK$’000

               Short-term employee benefits                                         16,834        21,255
               Pension scheme contributions                                            501           596
               Share-based payment benefit expenses                                      -        11,880

               Total compensation paid to key management personnel                  17,335        33,731

         (f)   Loan to directors of the Company

               Loan to director of the Company, disclosed pursuant to section 383(1) (d) of the Hong Kong
               Companies Ordinance and Part 3 of the Companies (Disclosure of Information about
               Benefits of Directors) Regulation, is as follow:

                                               Maximum                   At       Maximum
                                                  amount       31 December           amount
                                    At 31     outstanding          2016 and      outstanding           At
                                December       during the         1 January       during the    1 January
                                    2017             year              2017        prior year        2016
                                 HK$’000         HK$’000            HK$’000         HK$’000      HK$’000

                Director             3,909          3,909             3,909          23,299       23,299




                                                    77

                                              EXHIBIT C
                                              Page 116
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             81 of82
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:113
                                     #:372

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   41.   TRANSFERS OF FINANCIAL ASSETS

         Transferred financial assets that are not derecognised in their entirety
         i.  As part of its normal business, the Group factored trade receivables to banks on a recourse
             basis for cash. In the opinion of the directors of the Company, the Group still retained the risks
             and rewards associated with the delay in payment by the customers, the financial asset
             derecognition conditions as stipulated in HKAS 39 have not been fulfilled. The Group
             continued to recognise the full carrying amounts of the factored trade receivables, and
             accordingly, bank advances from the factoring of the Group’s trade receivables have been
             accounted for as liabilities in the consolidated statement of financial position. The aggregate
             carrying amount of trade receivables factored as at 31 December 2017 amounted to
             HK$37,519,000 (2016: HK$71,532,000) and the carrying amount of factored trade receivables
             and bank advances on factored trade receivables as at 31 December 2017 amounted to
             HK$33,958,000 (2016: HK$79,318,000) (note 22).

         ii.   During the year ended 31 December 2017, the Group entered into trade receivable factoring
               arrangements and transferred certain trade receivables to banks. Under the arrangements,
               the Group was required to pay interest to the banks during the payment term of trade debtors
               or a certain period, using the less. The Group is not exposed to default risks of the trade
               debtors after the transfer. Subsequent to the transfer, the Group did not retain any rights on
               the use of the trade receivables, including the sale, transfer or pledge of the trade receivables
               to any other third parties. The original carrying value of the trade receivables transferred under
               the arrangement that have not been settled as at 31 December 2017 amounted to
               HK$1,250,546,000 (2016: HK$1,427,005,000). The carrying amount of the assets that the
               Group continued to recognise and the associated liabilities as at 31 December 2017 amounted
               to HK$21,616,000 (2016: HK$17,757,000) (note 22).

         Transferred financial assets that are derecognised in their entirety
         As part of its normal business, the Group factored trade receivables to banks on a non-recourse
         basis for cash. In the opinion of the directors of the Company, as the Group has transferred
         substantially all risks and rewards associated with the factored trade receivables, the financial
         asset derecognition conditions as stipulated in HKAS 39 have been fulfilled. Accordingly, the Group
         has derecognised the full carrying amounts of the trade receivables. The aggregate carrying
         amount of trade receivables transferred as at 31 December 2017 was HK$939,132,000 (2016:
         HK$2,632,126,000).




                                                        78

                                                 EXHIBIT C
                                                 Page 117
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             82 of83
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:114
                                     #:373

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   42.   FAIR VALUE AND FAIR VALUE HIERARCHY OF FINANCIAL INSTRUMENTS

         The carrying amounts of the Group’s financial instruments approximate to their fair values.

         Management has assessed that the fair values of cash and cash equivalents, pledged deposits,
         trade receivables, notes receivable, factored trade receivables, trade and notes payables, financial
         assets included in prepayments, deposits and other receivables, financial liabilities included in
         other payables and accruals, due from/to related companies, current portion of interest-bearing
         bank borrowings and bank advances on factored trade receivables approximate to their carrying
         amounts largely due to the short-term maturities of these instruments.

         The Group’s finance department headed by the finance manager is responsible for determining
         the policies and procedures for the fair value measurement of financial instruments. The finance
         manager reports directly to the management. At each reporting date, the finance department
         analyses the movements in the values of financial instruments and determines the major inputs
         applied in the valuation. The valuation is reviewed and approved by the management. The
         valuation process and results are discussed with the audit committee twice a year for interim and
         annual financial reporting.

         The fair values of the financial assets and liabilities are included at the amount at which the
         instrument could be exchanged in a current transaction between willing parties, other than in a
         forced or liquidation sale.

         The following methods and assumptions were used to estimate the fair values:

         The fair values of the non-current portion of interest-bearing bank borrowings have been calculated
         by discounting the expected future cash flows using rates currently available for instruments with
         similar terms, credit risk and remaining maturities. The Group’s own non-performance risk for
         interest-bearing-bank borrowings as at 31 December 2017 was assessed to be insignificant.

         The fair values of listed equity investments are based on quoted market prices.

         At 31 December 2017, the unlisted available-for-sale investments of HK$210,382,000 (2016:
         HK$200,468,000) (note 19) were stated at cost less any impairment losses as the fair value cannot
         be reliably measured because the probabilities of the various estimates within the range of
         reasonable fair value estimates cannot be reasonably assessed and used in estimating fair value.

         The Group enters into various forward currency contracts and interest rate swap transactions with
         international banks with A and B credit rating with Moody’s and the biggest banks in Mainland
         China. Derivative financial instruments, including forward currency contracts and interest rate
         swaps, are measured using valuation techniques similar to forward pricing and swap models, using
         present value calculations. The models incorporate various market observable inputs including the
         credit quality of these international banks, foreign exchange spot and forward rates and interest
         rate curves. The carrying amounts of forward currency contracts and interest rate swaps are the
         same as their fair values.

         As at 31 December 2017, the market to market value of the derivative asset position is net of a
         credit valuation adjustment attributable to derivative counterparty default risk. The changes in
         counterparty credit risk had no material effect on the hedge effectiveness assessment for
         derivatives designated in hedge relationship and other financial instruments recognised at fair
         value.




                                                      79

                                               EXHIBIT C
                                               Page 118
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             83 of84
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:115
                                     #:374

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   42.   FAIR VALUE AND FAIR VALUE HIERARCHY OF FINANCIAL INSTRUMENTS (continued)

         Fair value hierarchy
         As at 31 December 2017, the listed equity investments and the derivative financial instruments
         measured at fair value held by the Group belong to hierarchy Level 1 and hierarchy Level 2
         respectively, as disclosed in the accounting policy.

         During the year, there were no transfers of fair value measurements between Level 1 and Level 2
         and no transfers into or out of Level 3 for both financial assets and financial liabilities (2016: Nil).

   43.   FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES

         The Group’s exposure to market risk (including interest rate risk and foreign currency risk), credit
         risk and liquidity risk arises in the normal course of its business. These risks are managed by the
         Group’s financial management policies and practices described below:

         Interest rate risk
         The Group’s exposure to the risk to a changes in market interest rates relates primarily to the
         Group’s long term debt obligations with a floating interest rate. The Group also held interest rate
         swap contracts designated as hedges in respect of expected interest payments for floating rate
         debts incurred by the Group.

         The following table demonstrates the sensitivity to a reasonably possible change in the United
         States dollar interest rate of the Group’s bank loans and interest rate swaps, with all other variables
         held constant, of the Group’s profit before tax and the Group’s equity.

                                                                  Increase/(decrease)               Increase/
                                         Increase/(decrease)                  in profit           (decrease)
                                               in basis points              before tax              in equity*
                                                                             HK$’000                 HK$’000
         2017
         United States dollar                              25                   (2,221)                      -
         United States dollar                            (25)                     2,221                      -

                                                                  Increase/(decrease)               Increase/
                                         Increase/(decrease)                  in profit           (decrease)
                                               in basis points              before tax              in equity*
                                                                             HK$’000                 HK$’000
         2016
         United States dollar                              25                     (786)                      -
         United States dollar                            (25)                       774                      -

         * Excluding retained profits.




                                                        80

                                                 EXHIBIT C
                                                 Page 119
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             84 of85
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:116
                                     #:375

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   43.   FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued)

         Foreign currency risk
         The Group has transactional foreign currency exposures. These exposures arise from sales or
         purchases by operating units in currencies other than the units’ functional currencies. The Group
         uses forward currency contracts to reduce the foreign currency exposures.
         It is the Group’s policy to negotiate the terms of the hedging instruments to match the terms of the
         hedged item to maximise hedge effectiveness.
         The following table demonstrates the sensitivity at the end of the reporting period to a reasonably
         possible change in exchange rates, with all other variables held constant, of the Group’s profit
         before tax (due to changes in the fair value of monetary assets and liabilities and non-hedging
         forward currency contracts) and the Group’s equity (due to changes in the fair value of hedging
         forward currency contracts).
                                                                      Increase/     Increase/
                                                                    (decrease)    (decrease)        Increase/
                                                                  in exchange         in profit   (decrease)
                                                                           rate    before tax       in equity*
                                                                                     HK$’000         HK$’000
         2017
         If Euro strengthens against Hong Kong dollar                      5%       (26,731)        (24,894)
         If Euro weakens against Hong Kong dollar                        (5%)         26,731          24,894
         If United States dollar strengthens against RMB                   5%         14,698        (52,825)
         If United States dollar weakens against RMB                     (5%)       (14,698)          52,825
         2016
         If Euro strengthens against Hong Kong dollar                      5%          5,589          (8,711)
         If Euro weakens against Hong Kong dollar                        (5%)        (5,589)            8,711
         If United States dollar strengthens against RMB                   5%         56,359        (27,277)
         If United States dollar weakens against RMB                     (5%)       (56,359)          27,277
         * Excluding retained profits.

         Credit risk
         The credit risk of the Group’s financial assets, which comprise cash and cash equivalents, pledged
         deposit, other receivables, notes receivables, factored trade receviables, amounts due from related
         companies, and trade receivables, arises from default of the counterparty, with a maximum
         exposure equal to the carrying amounts of these instruments.
         In order to minimise the credit risk, the management of the Group has delegated a team responsible
         for determination of credit limits, credit approval and other monitoring procedures to ensure that
         follow-up action is taken to recover overdue debts. In addition, the Group reviews regularly the
         recoverable amount of each individual trade receivable to ensure that adequate impairment losses
         are made for irrecoverable amounts. Besides, the Group also utilises factoring facilities and credit
         insurance to minimise credit risk. In this regard, the directors of the Company consider that the
         Group’s credit risk is minimal.
         Concentration of credit risk is analysed by customer/counterparty and by geographical region.
         There is no significant concentration of credit risk with the Group.




                                                      81

                                               EXHIBIT C
                                               Page 120
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             85 of86
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:117
                                     #:376

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   43.   FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued)

         Credit risk (continued)
         Further quantitative data in respect of the Group’s exposure to credit risk arising from trade
         receivables and other receivables are disclosed in note 21 and note 23 to the financial statements
         respectively.

         Liquidity risk
         The Group monitors its risk of shortage of funds using a recurring liquidity planning tool. This tool
         considers the maturity of both its financial instruments and financial assets (e.g., trade receivables)
         and projected cash flows from operations.

         The Group’s objective is to maintain a balance between continuity of funding and flexibility through
         the use of interest-bearing bank borrowings. The maturity profiles of the Group’s interest-bearing
         bank borrowings and derivative financial instruments are disclosed in note 25 and note 28 to the
         financial statements respectively.

         As at 31 December 2017, other financial liabilities excluding interest-bearing bank borrowings and
         derivative financial instruments of HK$34,382,000 (2016: HK$43,554,000) and HK$4,640,876,000
         (2016: HK$6,302,756,000) would be repayable on demand and mature within one year,
         respectively.

         Capital management
         The primary objectives of the Group’s capital management are to safeguard the Group’s ability to
         continue as a going concern in order to provide returns for shareholders and to maintain optimal
         capital structure to reduce the cost of capital.

         The Group manages its capital structure and makes adjustments to it in light of changes in
         economic conditions and the risk characteristics of the underlying assets. To maintain or adjust the
         capital structure, the Group may adjust the dividend payment to shareholders, return capital to
         shareholders or issue new shares. No changes were made in the objectives, policies or processes
         for managing capital during the years ended 31 December 2017 and 31 December 2016.




                                                       82

                                                EXHIBIT C
                                                Page 121
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             86 of87
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:118
                                     #:377

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   43.   FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued)

         Capital management (continued)
         The Group monitors capital using a gearing ratio, which is net debt divided by the adjusted capital
         plus net debt. The Group’s policy is to maintain the gearing ratio at an appropriate level. Net debt
         includes interest-bearing bank borrowings, trade and notes payables, bank advances on factored
         trade receivables, other payables and accruals, amounts due to related companies and other non-
         current liabilities, less cash and cash equivalents and pledged deposits. Adjusted capital includes
         equity attributable to owners of the parent less hedging reserve. The gearing ratios as at the end
         of the reporting periods were as follows:

                                                                                 2017                2016
                                                                               HK$’000             HK$’000

         Total interest-bearing bank borrowings                               3,509,435          3,250,715
         Trade and notes payables                                             2,540,596          3,985,019
         Bank advances on factored trade receivables                             55,574             97,075
         Other payables and accruals                                          3,937,706          3,659,205
         Due to related companies                                               196,140            205,862
         Other non-current liabilities                                          120,001            160,667
         Less: Cash and cash equivalents                                        492,823          1,028,695
                  Pledged deposits                                              220,896            339,279

         Net debt                                                             9,645,733          9,990,569

         Equity attributable to owners of the parent                             58,912          2,723,319
         Less: Hedging reserve                                                   (1,105)             5,811

         Adjusted capital                                                        60,017          2,717,508

         Adjusted capital and net debt                                        9,705,750         12,708,077

         Gearing ratio                                                             99%                 79%




                                                       83

                                               EXHIBIT C
                                               Page 122
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             87 of88
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:119
                                     #:378

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   44.   COMPARATIVE AMOUNTS

         The Group has chosen to present the government grant related to income and assets as a
         deduction in reporting the related expense since 1 January 2017. The Group has adopted this
         change in accounting policy retrospectively and the comparative figures have been restated, and
         certain comparative amounts have been restated to conform with current year's presentation and
         disclosures.


   45.   EVENTS AFTER THE REPORTING PERIOD

         In March 2018, the Group entered into the agreement (the “Agreement”) for the sales of shares of
         a wholly owned subsidiary (the “Object”) with a joint venture (the “Purchaser”) of the ultimate
         holding company of the Company.

         The Purchaser agreed to buy the shares on the terms and conditions set out in the
         Agreement with consideration of around US$60,583,000 (approximately HK$475,522,000).

         Upon the completion of the Agreement, the Purchaser will obtain 100% interest of the Object.




                                                    84

                                              EXHIBIT C
                                              Page 123
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             88 of89
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:120
                                     #:379

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   46.   STATEMENT OF FINANCIAL POSITION OF THE COMPANY

         Information about the statement of financial position of the Company at the end of the reporting
         period is as follows:

                                                                                2017             2016
                                                                              HK$’000          HK$’000

         NON-CURRENT ASSETS
         Other intangible assets                                              198,028           228,463
         Property, plant and equipment                                          3,545                 -
         Investments in subsidiaries                                        1,889,019         1,889,513

         Total non-current assets                                           2,090,592         2,117,976

         CURRENT ASSETS
         Due from subsidiaries                                              2,159,564         1,925,055
         Prepayments, deposits and other receivables                           20,979            12,014
         Cash and cash equivalents                                              1,693             1,646

         Total current assets                                               2,182,236         1,938,715

         CURRENT LIABILITIES
         Interest-bearing bank borrowing                                       93,817            85,316
         Due to subsidiaries                                                1,701,280         1,603,872
         Other payables and accruals                                           11,108             7,889

         Total current liabilities                                          1,806,205         1,697,077

         NET CURRENT ASSETS                                                   376,031           241,638

         TOTAL ASSETS LESS CURRENT LIABILITIES                              2,466,623         2,359,614

         NON-CURRENT LIABILITIES
         Interest-bearing bank borrowing                                      234,543            93,072

         Total non-current liabilities                                        234,543            93,072

         Net assets                                                         2,232,080         2,266,542

         EQUITY
         Share capital                                                      1,278,984         1,278,984
         Reserves (note a)                                                    953,096           987,558

         Total equity                                                       2,232,080         2,266,542




                                                    85

                                              EXHIBIT C
                                              Page 124
 Case8:19-cv-02192-GW-AS
Case  8:20-cv-00702-JVS-ADS  Document
                          Document 1-3 20-3
                                        FiledFiled 06/22/20
                                              11/12/19  PagePage
                                                             89 of90
                                                                   89of Page
                                                                        90 Page   ID
                                                                             ID #:121
                                     #:380

   TCL COMMUNICATION TECHNOLOGY HOLDINGS LIMITED

   NOTES TO FINANCIAL STATEMENTS

   31 December 2017


   46.   STATEMENT OF FINANCIAL POSITION OF THE COMPANY (continued)

         Note a:

         A summary of the Company’s reserves is as follows:

                                                                Share        Awarded       Share
                                                 Contributed premium            share     option Accumulated
                                                    surplus account           reserve    reserve        loss     Total
                                                   HK$’000 HK$’000           HK$’000    HK$’000     HK$’000    HK$’000

         At 1 January 2016                         669,907     553,921         6,559     53,374     (46,989) 1,236,772

         Total comprehensive loss for the year            -              -          -          -    (64,802)    (64,802)
         Exercise of share options                        -        44,715           -   (15,578)           -      29,137
         Vesting of awarded share                         -        (1,278)    (3,783)          -           -     (5,061)
         Reclassification of lapsed share
           options                                        -         1,267           -    (1,267)           -           -
         Equity-settled      share      option
           arrangements                                   -         -               -     15,696           -      15,696
         Share Award Scheme arrangements                  -         -          43,607          -           -      43,607
         Transfer due to privatisation                    -    99,225        (46,383)   (52,225)           -         617
         Final 2015 dividend                              - (268,408)               -          -           -   (268,408)

         At 31 December 2016                       669,907     429,442              -          -   (111,791)    987,558

         Total comprehensive loss for the year            -              -          -          -    (39,945)    (39,945)
         Cease of share award scheme due to
           privatisation                                  -         5,483           -          -           -      5,483

         At 31 December 2017                       669,907     434,925              -          -   (151,736)    953,096

         The Company’s contributed surplus represents the excess of the nominal value of the shares and the
         share premium account of the subsidiaries acquired pursuant to the Group reorganisation prior to the
         listing of the Company’s shares, over the nominal value of the Company’s shares issued in exchange
         therefore.


   47.   APPROVAL OF THE FINANCIAL STATEMENTS

         The financial statements were approved and authorised for issue by the board of directors of the
         Company on 20 April 2018.




                                                              86

                                                    EXHIBIT C
                                                    Page 125
